 

[FORM OF SERIES A SENIOR SECURED CONVERTIBLE NOTE]

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD
CAREFULLY REVIEW THE TERMS OF THIS NOTE, INCLUDING SECTIONS 3(c)(iii) AND 18(a)
HEREOF. THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE
SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET
FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.

Worlds Inc.

Series A Senior Secured Convertible Note

Issuance Date: March _, 2013 Original Principal Amount: U.S. $[ 1 ]

 

FOR VALUE RECEIVED, Worlds Inc., a Delaware corporation (the “Company”), hereby
promises to pay to the order of [BUYERS] or its registered assigns (“Holder”)
the amount set out above as the Original Principal Amount (as reduced pursuant
to the terms hereof pursuant to redemption, conversion or otherwise, the
“Principal”) when due, whether upon the Maturity Date (as defined below),
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof) and to pay interest (“Interest”) on any outstanding Principal (as
defined below) at the applicable Interest Rate (as defined below) from the date
set out above as the Issuance Date (the “Issuance Date”) until the same becomes
due and payable, whether upon the Maturity Date or acceleration, conversion,
redemption or otherwise (in each case in accordance with the terms hereof). This
Senior Secured Convertible Note (including all Senior Secured Convertible Notes
issued in exchange, transfer or replacement hereof, this “Note”) is one of an
issue of Senior Secured Convertible Notes issued pursuant to the Securities
Purchase Agreement (as defined below) on the Closing Date (as defined below)
(collectively, the “Notes” and such other Senior Secured Convertible Notes, the
“Other Notes”). Certain capitalized terms used herein are defined in Section 30.

1.               PAYMENTS OF PRINCIPAL. On the Maturity Date, the Company shall
pay to the Holder an amount in cash representing all outstanding Principal,
accrued and unpaid Interest and accrued and unpaid Late Charges on such
Principal and Interest. Other than as specifically permitted by this Note, the
Company may not prepay any portion of the outstanding Principal, accrued and
unpaid Interest or accrued and unpaid Late Charges on Principal and Interest, if
any.

 

--------------------------------------------------------------------------------

1 Aggregate of $975,000

 

2.               INTEREST; INTEREST RATE. No Interest shall accrue on this Note
prior to the occurrence of an Event of Default, in which case Interest on this
Note shall commence accruing daily at a rate of fourteen percent (14%) per annum
on the outstanding Principal amount, from time to time, shall be computed on the
basis of a 360-day year comprised of twelve (12) thirty (30) day months, shall
compound each Quarter and shall be payable in arrears on the earlier of (x) the
first (1st) Trading Day of each Quarter (or, if cured, on the first (1st)
Trading Day of the calendar month immediately following the date of such cure)
and (y) the Maturity Date. In the event that such Event of Default is
subsequently cured, Interest shall cease accruing effective as of the calendar
day immediately following the date of such cure, provided that the Interest as
calculated and unpaid during the continuance of such Event of Default shall
continue to apply to the extent relating to the days after the occurrence of
such Event of Default through and including the date of such cure of such Event
of Default.

3.               CONVERSION OF NOTES. This Note shall be convertible into
validly issued, fully paid and non-assessable shares of Common Stock (as defined
below), on the terms and conditions set forth in this Section 3.

(a)             Conversion Right. Subject to the provisions of Section 3(d), at
any time or times on or after the Issuance Date, the Holder shall be entitled to
convert any portion of the outstanding and unpaid Conversion Amount (as defined
below) into validly issued, fully paid and non-assessable shares of Common Stock
in accordance with Section 3(c), at the Conversion Rate (as defined below). The
Company shall not issue any fraction of a share of Common Stock upon any
conversion. If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share. The Company shall pay any and all
transfer, stamp, issuance and similar taxes that may be payable with respect to
the issuance and delivery of Common Stock upon conversion of any Conversion
Amount.

(b)            Conversion Rate. The number of shares of Common Stock issuable
upon conversion of any Conversion Amount pursuant to Section 3(a) shall be
determined by dividing (x) such Conversion Amount by (y) the Conversion Price
(the “Conversion Rate”).

(i)              “Conversion Amount” means the portion of the Principal to be
converted, redeemed or otherwise with respect to which this determination is
being made, plus all accrued and unpaid Interest with respect to such portion of
the Principal amount and accrued and unpaid Late Charges with respect to such
portion of such Principal and such Interest.

(ii)            “Conversion Price” means, as of any Conversion Date or other
date of determination, $0.50, subject to adjustment as provided herein.

(c)             Mechanics of Conversion.

(i)              Optional Conversion. To convert any Conversion Amount into
shares of Common Stock on any date (a “Conversion Date”), the Holder shall
deliver (whether via facsimile or otherwise), for receipt on or prior to 11:59
p.m., New York time, on such date, a copy of an executed notice of conversion in
the form attached hereto as Exhibit I (the “Conversion Notice”) to the Company
and the Collateral Agent. If required by Section 3(c)(iii), within three (3)
Trading Days following a conversion of this Note as aforesaid, the Holder shall
surrender this Note to a nationally recognized overnight delivery service for
delivery to the Company (or an indemnification undertaking with respect to this
Note in the case of its loss, theft or destruction as contemplated by Section
18(b)). On or before the first (1st) Trading Day following the date of receipt
of a Conversion Notice, the Company shall transmit by facsimile an
acknowledgment of confirmation, in the form attached hereto as Exhibit II, of
receipt of such Conversion Notice to the Holder and the Company’s transfer agent
(the “Transfer Agent”). On or before the second (2nd) Trading Day following the
date of receipt of a Conversion Notice, the Company shall (1) provided that the
Transfer Agent is participating in The Depository Trust Company’s (“DTC”) Fast
Automated Securities Transfer Program, credit such aggregate number of shares of
Common Stock to which the Holder shall be entitled to the Holder’s or its
designee’s balance account with DTC through its Deposit/Withdrawal at Custodian
system or (2) if the Transfer Agent is not participating in the DTC Fast
Automated Securities Transfer Program, issue and deliver (via reputable
overnight courier) to the address as specified in the Conversion Notice, a
certificate, registered in the name of the Holder or its designee, for the
number of shares of Common Stock to which the Holder shall be entitled. If this
Note is physically surrendered for conversion pursuant to Section 3(c)(iii) and
the outstanding Principal of this Note is greater than the Principal portion of
the Conversion Amount being converted, then the Company shall as soon as
practicable and in no event later than three (3) Business Days after receipt of
this Note and at its own expense, issue and deliver to the Holder (or its
designee) a new Note (in accordance with Section 18(d)) representing the
outstanding Principal not converted. The Person or Persons entitled to receive
the shares of Common Stock issuable upon a conversion of this Note shall be
treated for all purposes as the record holder or holders of such shares of
Common Stock on the Conversion Date.

(ii)            Company’s Failure to Timely Convert. If the Company shall fail,
for any reason or for no reason, to issue to the Holder within three (3) Trading
Days after the Company’s receipt of a Conversion Notice (whether via facsimile
or otherwise), a certificate for the number of shares of Common Stock to which
the Holder is entitled and register such shares of Common Stock on the Company’s
share register or to credit the Holder’s or its designee’s balance account with
DTC for such number of shares of Common Stock to which the Holder is entitled
upon the Holder’s conversion of any Conversion Amount (as the case may be) (a
“Conversion Failure”), and if on or after such third (3rd) Trading Day the
Holder purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Holder of shares of Common
Stock issuable upon such conversion that the Holder anticipated receiving from
the Company, then, in addition to all other remedies available to the Holder,
the Company shall, within three (3) Business Days after the Holder’s request and
in the Holder’s discretion, either (i) pay cash to the Holder in an amount equal
to the Holder’s total purchase price (including brokerage commissions and other
out-of-pocket expenses, if any) for the shares of Common Stock so purchased
(including, without limitation, by any other Person in respect, or on behalf, of
the Holder) (the “Buy-In Price”), at which point the Company’s obligation to
deliver such certificate or credit the Holder’s balance account with DTC for the
number of shares of Common Stock to which the Holder is entitled upon the
Holder’s conversion hereunder (as the case may be) (and to issue such shares of
Common Stock) shall terminate, or (ii) promptly honor its obligation to so issue
and deliver to the Holder a certificate or certificates representing such shares
of Common Stock or credit the Holder’s balance account with DTC for the number
of shares of Common Stock to which the Holder is entitled upon the Holder’s
conversion hereunder (as the case may be) and pay cash to the Holder in an
amount equal to the excess (if any) of the Buy-In Price over the product of (A)
such number of shares of Common Stock multiplied by (B) the lowest Closing Sale
Price of the Common Stock on any Trading Day during the period commencing on the
date of the applicable Conversion Notice and ending on the date of such issuance
and payment under this clause (ii).

(iii)          Registration; Book-Entry. The Company shall maintain a register
(the “Register”) for the recordation of the names and addresses of the holders
of each Note and the principal amount of the Notes and Restricted Principal held
by such holders (the “Registered Notes”). The entries in the Register shall be
conclusive and binding for all purposes absent manifest error. The Company and
the holders of the Notes shall treat each Person whose name is recorded in the
Register as the owner of a Note for all purposes, including, without limitation,
the right to receive payments of Principal and Interest hereunder,
notwithstanding notice to the contrary. A Registered Note may be assigned,
transferred or sold in whole or in part only by registration of such assignment
or sale on the Register. Upon its receipt of a request to assign, transfer or
sell all or part of any Registered Note by the holder thereof, the Company shall
record the information contained therein in the Register and issue one or more
new Registered Notes in the same aggregate principal amount as the principal
amount of the surrendered Registered Note to the designated assignee or
transferee pursuant to Section 18, provided that if the Company does not so
record an assignment, transfer or sale (as the case may be) of all or part of
any Registered Note within two (2) Business Days of its receipt of such a
request, then the Register shall be automatically updated to reflect such
assignment, transfer or sale (as the case may be). Notwithstanding anything to
the contrary set forth in this Section 3, upon conversion of any portion of this
Note in accordance with the terms hereof, the Holder shall not be required to
physically surrender this Note to the Company unless (A) the full Conversion
Amount represented by this Note is being converted (in which event this Note
shall be delivered to the Company following conversion thereof as contemplated
by Section 3(c)(i)) or (B) the Holder has provided the Company with prior
written notice (which notice may be included in a Conversion Notice) requesting
reissuance of this Note upon physical surrender of this Note. The Holder and the
Company shall maintain records showing the Principal, Interest and Late Charges
converted and/or paid (as the case may be) or Restricted Principal becoming
unrestricted and the dates of such conversions, Control Account Release (as
defined below) and/or payments (as the case may be) or shall use such other
method, reasonably satisfactory to the Holder and the Company, so as not to
require physical surrender of this Note upon conversion. If the Company does not
update the Register to record such Principal, Interest and Late Charges
converted and/or paid (as the case may be) or Restricted Principal becoming
unrestricted and the dates of such conversions, Control Account Release and/or
payments (as the case may be) within two (2) Business Days of such occurrence,
then the Register shall be automatically updated to reflect such occurrence.

(iv)          Pro Rata Conversion; Disputes. In the event that the Company
receives a Conversion Notice from more than one holder of Notes for the same
Conversion Date and the Company can convert some, but not all, of such portions
of the Notes submitted for conversion, the Company, subject to Section 3(d),
shall convert from each holder of Notes electing to have Notes converted on such
date a pro rata amount of such holder’s portion of its Notes submitted for
conversion based on the principal amount of Notes submitted for conversion on
such date by such holder relative to the aggregate principal amount of all Notes
submitted for conversion on such date. In the event of a dispute as to the
number of shares of Common Stock issuable to the Holder in connection with a
conversion of this Note, the Company shall issue to the Holder the number of
shares of Common Stock not in dispute and resolve such dispute in accordance
with Section 23.

(d)            Limitations on Conversions. Notwithstanding anything to the
contrary contained in this Note, this Note shall not be convertible by the
Holder hereof, and the Company shall not effect any conversion of this Note or
otherwise issue any shares of Common Stock pursuant hereto, to the extent (but
only to the extent) that after giving effect to such conversion or other share
issuance hereunder the Holder (together with its affiliates) would beneficially
own in excess of 4.99% (the “Maximum Percentage”) of the Common Stock. To the
extent the above limitation applies, the determination of whether this Note
shall be convertible (vis-à-vis other convertible, exercisable or exchangeable
securities owned by the Holder or any of its affiliates) shall, subject to such
Maximum Percentage limitation, be determined on the basis of the first
submission to the Company for conversion, exercise or exchange (as the case may
be). No prior inability to convert this Note, or to issue shares of Common
Stock, pursuant to this paragraph shall have any effect on the applicability of
the provisions of this paragraph with respect to any subsequent determination of
convertibility. For purposes of this paragraph, beneficial ownership and all
determinations and calculations (including, without limitation, with respect to
calculations of percentage ownership) shall be determined in accordance with
Section 13(d) of the 1934 Act (as defined in the Securities Purchase Agreement)
and the rules and regulations promulgated thereunder. The provisions of this
paragraph shall be implemented in a manner otherwise than in strict conformity
with the terms of this paragraph to correct this paragraph (or any portion
hereof) which may be defective or inconsistent with the intended Maximum
Percentage beneficial ownership limitation herein contained or to make changes
or supplements necessary or desirable to properly give effect to such Maximum
Percentage limitation. The limitations contained in this paragraph shall apply
to a successor Holder of this Note. The holders of Common Stock shall be third
party beneficiaries of this paragraph and the Company may not waive this
paragraph without the consent of holders of a majority of its Common Stock. For
any reason at any time, upon the written or oral request of the Holder, the
Company shall within one (1) Business Day confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding, including by
virtue of any prior conversion or exercise of convertible or exercisable
securities into Common Stock, including, without limitation, pursuant to this
Note or securities issued pursuant to the Securities Purchase Agreement. At any
time the Holder may increase or decrease the Maximum Percentage to any other
percentage not in excess of 9.99% as specified in a written notice by the Holder
to the Company (subject to the Company’s consent to any such increase, not to be
unreasonably withheld); provided that (i) any such increase will not be
effective until the 61st day after such notice is delivered to the Company, and
(ii) any such increase or decrease will apply only to the Holder sending such
notice and not to any other holder of Notes.

(e)             Holder Alternate Redemption/Conversion.

(i)              General. Notwithstanding anything herein to the contrary, on or
after July 1, 2013, the Holder may require the Company to, at such Holder’s
option, either by (x) redeeming (each, a “Holder Alternate Redemption”) any part
of this Note up to the Eligible Redemption Allocation (as defined below) of the
Notes of the Holder (such Conversion Amount being redeemed, the “Holder
Alternate Redemption Amount”) at a redemption price (the “Holder Alternate
Redemption Price”) equal to 100% of such Holder Alternate Redemption Amount, (y)
converting (each, a “Holder Alternate Conversion”) all, or any part of, this
Note (such Conversion Amount being converted, the “Holder Alternate Conversion
Amount”) into Common Stock at the Alternate Conversion Price or (z) any
combination of a Holder Alternate Redemption or a Holder Alternate Conversion,
as allocated at such Holder’s option.

(ii)            Holder Alternate Conversion. On or after July 1, 2013, the
Holder may voluntarily convert any Holder Alternate Conversion Amount pursuant
to Section 3(c)(with “Alternate Conversion Price” replacing “Conversion Price”
for all purposes hereunder with respect to such Holder Alternate Conversion) by
designating in the Conversion Notice delivered pursuant to Section 3(c) that the
Holder is electing to use the Alternate Conversion Price for such conversion.
Notwithstanding anything to the contrary in this Section 3(e)(ii), but subject
to 3(d), until the Company delivers Common Stock representing the Holder
Alternate Conversion Amount to the Holder, such Holder Alternate Conversion
Amount may be converted by the Holder into Common Stock pursuant to Section 3(c)
without regard to this Section 3(e)(ii).

(iii)          Holder Alternate Redemption. On or after July 1, 2013, the Holder
may require the Company to redeem any Holder Alternate Redemption Amount by
delivering (whether via facsimile or otherwise), for receipt on or prior to
11:59 p.m., New York time, on such date, a copy of an executed redemption notice
in the form attached hereto as Exhibit III (the “Holder Alternate Redemption
Notice”, and the date of such notice, the “Holder Alternate Redemption Notice
Date”) to the Company. Such Holder Alternate Redemption Amount set forth in such
Holder Alternate Redemption Notice shall be redeemed by the Company at the
Holder Alternate Redemption Price on the third (3rd) Trading Day after the
Holder Alternate Redemption Notice Date (the “Holder Alternate Redemption
Date”). Redemptions required by this Section 3(e) shall be made in accordance
with the provisions of Section 11. To the extent redemptions required by this
Section 3(e)  are deemed or determined by a court of competent jurisdiction to
be prepayments of this Note by the Company, such redemptions shall be deemed to
be voluntary prepayments. Notwithstanding anything to the contrary in this
Section 3(e), but subject to Section (d), until the applicable Holder Alternate
Redemption Price (together with any Late Charges thereon) is paid in full, the
Holder Alternate Redemption Amount submitted for redemption under this Section
3(e) (together with any Late Charges thereon) may be converted, in whole or in
part, by the Holder into Common Stock pursuant to the terms of this Note. In the
event of the Company’s redemption of any portion of this Note under this Section
3(e), the Holder’s damages would be uncertain and difficult to estimate because
of the parties’ inability to predict future interest rates and the uncertainty
of the availability of a suitable substitute investment opportunity for the
Holder. Accordingly, any redemption premium due under this Section 3(e) is
intended by the parties to be, and shall be deemed, a reasonable estimate of the
Holder’s actual loss of its investment opportunity and not as a penalty.

(iv)          Eligible Redemption Allocation. Notwithstanding the foregoing, the
Holder shall not be entitled to redeem, in the aggregate, in one or more Holder
Alternate Redemptions under this Note or any Other Note, an aggregate Holder
Alternate Redemption Amount greater than the Holder Pro Rata Amount of $2
million (the “Eligible Redemption Allocation”) or, in any one Holder Alternate
Redemption, a Holder Alternate Redemption Amount less than $25,000. In the event
that the Holder shall sell or otherwise transfer any of the Holder’s Notes, the
transferee shall be allocated a pro rata portion of the Holder’s Eligible
Redemption Allocation with respect to such portion of such Notes so transferred,
and the restrictions of the prior sentence shall apply to such transferee with
respect to the portion of the Eligible Redemption Allocation so allocated to
such transferee.

4.               RIGHTS UPON EVENT OF DEFAULT.

(a)             Event of Default. Each of the following events shall constitute
an “Event of Default”:

(i)              the failure of the applicable Registration Statement (as
defined in the Registration Rights Agreement) to be filed with the SEC on or
prior to the date that is ten (10) days after the applicable Filing Deadline (as
defined in the Registration Rights Agreement) or the failure of the applicable
Registration Statement to be declared effective by the SEC on or prior to the
date that is ten (10) days after the applicable Effectiveness Deadline (as
defined in the Registration Rights Agreement);

(ii)            while the applicable Registration Statement is required to be
maintained effective pursuant to the terms of the Registration Rights Agreement,
the effectiveness of the applicable Registration Statement lapses for any reason
(including, without limitation, the issuance of a stop order) or such
Registration Statement (or the prospectus contained therein) is unavailable to
any holder of Registrable Securities (as defined in the Registration Rights
Agreement) for sale of all of such holder’s Registrable Securities in accordance
with the terms of the Registration Rights Agreement, and such lapse or
unavailability continues for a period of five (5) consecutive days or for more
than an aggregate of ten (10) days in any 365-day period (excluding days during
an Allowable Grace Period (as defined in the Registration Rights Agreement));

(iii)          the suspension from trading or the failure of the Common Stock to
be trading or listed (as applicable) on an Eligible Market for a period of five
(5) consecutive days or for more than an aggregate of ten (10) days in any
365-day period;

(iv)          the Company’s (A) failure to cure a Conversion Failure or a
Delivery Failure (as defined in the Warrants) by delivery of the required number
of shares of Common Stock within five (5) Trading Days after the applicable
Conversion Date or exercise date (as the case may be) or (B) notice, written or
oral, to any holder of the Notes or Warrants, including, without limitation, by
way of public announcement or through any of its agents, at any time, of its
intention not to comply, as required, with a request for conversion of any Notes
into shares of Common Stock that is requested in accordance with the provisions
of the Notes, other than pursuant to Section 3(d), or a request for exercise of
any Warrants for Warrant Shares in accordance with the provisions of the
Warrants;

(v)            at any time following the tenth (10th) consecutive day that the
Holder’s Authorized Share Allocation is less than the number of shares of Common
Stock that the Holder would be entitled to receive upon a conversion of the full
Conversion Amount of this Note (without regard to any limitations on conversion
set forth in Section 3(d)

;

(vi)          the Company’s or any Subsidiary’s failure to pay to the Holder any
amount of Principal, Interest, Late Charges or other amounts when and as due
under this Note (including, without limitation, the Company’s or any
Subsidiary’s failure to pay any redemption payments or amounts hereunder) or any
other Transaction Document (as defined in the Securities Purchase Agreement) or
any other agreement, document, certificate or other instrument delivered in
connection with the transactions contemplated hereby and thereby, except, in the
case of a failure to pay Interest and Late Charges when and as due, in which
case only if such failure remains uncured for a period of at least five (5)
days;

(vii)        the Company fails to remove any restrictive legend on any
certificate or any shares of Common Stock issued to the Holder upon conversion
or exercise (as the case may be) of any Securities acquired by the Holder under
the Securities Purchase Agreement (including this Note) as and when required by
such Securities or the Securities Purchase Agreement, unless otherwise then
prohibited by applicable federal securities laws, and any such failure remains
uncured for at least five (5) days;

(viii)      the occurrence of any default under, redemption of or acceleration
prior to maturity of an aggregate of $100,000 of Indebtedness (as defined in the
Securities Purchase Agreement) of the Company or any of its Subsidiaries, other
than with respect to any Other Notes;

(ix)          bankruptcy, insolvency, reorganization or liquidation proceedings
or other proceedings for the relief of debtors shall be instituted by or against
the Company or any Subsidiary and, if instituted against the Company or any
Subsidiary by a third party, shall not be dismissed within thirty (30) days of
their initiation;

(x)            the commencement by the Company or any Subsidiary of a voluntary
case or proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated a bankrupt or insolvent, or the consent by it to
the entry of a decree, order, judgment or other similar document in respect of
the Company or any Subsidiary in an involuntary case or proceeding under any
applicable federal, state or foreign bankruptcy, insolvency, reorganization or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal, state or foreign
law, or the consent by it to the filing of such petition or to the appointment
of or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or the making by it of an assignment for
the benefit of creditors, or the execution of a composition of debts, or the
occurrence of any other similar federal, state or foreign proceeding, or the
admission by it in writing of its inability to pay its debts generally as they
become due (excluding, for such purpose, any failure to pay defaulted debt with
an aggregate principal amount of $100,000 (the “Excluded Indebtedness”)), the
taking of corporate action by the Company or any Subsidiary in furtherance of
any such action or the taking of any action by any Person to commence a Uniform
Commercial Code foreclosure sale or any other similar action under federal,
state or foreign law;

(xi)          the entry by a court of (i) a decree, order, judgment or other
similar document in respect of the Company or any Subsidiary of a voluntary or
involuntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or (ii) a decree,
order, judgment or other similar document adjudging the Company or any
Subsidiary as bankrupt or insolvent, or approving as properly filed a petition
seeking liquidation, reorganization, arrangement, adjustment or composition of
or in respect of the Company or any Subsidiary under any applicable federal,
state or foreign law or (iii) a decree, order, judgment or other similar
document appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or ordering the winding up or liquidation
of its affairs, and the continuance of any such decree, order, judgment or other
similar document or any such other decree, order, judgment or other similar
document unstayed and in effect for a period of thirty (30) consecutive days;

(xii)        a final judgment or judgments for the payment of money aggregating
in excess of $100,000 are rendered against the Company and/or any of its
Subsidiaries and which judgments are not, within thirty (30) days after the
entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within thirty (30) days after the expiration of such stay; provided,
however, any judgment which is covered by insurance or an indemnity from a
credit worthy party shall not be included in calculating the $100,000 amount set
forth above so long as the Company provides the Holder a written statement from
such insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the Holder) to the effect that such judgment is covered by
insurance or an indemnity and the Company or such Subsidiary (as the case may
be) will receive the proceeds of such insurance or indemnity within thirty (30)
days of the issuance of such judgment;

(xiii)      Other than with respect to any Excluded Indebtedness, the Company
and/or any Subsidiary, individually or in the aggregate, either (i) fails to
pay, when due, or within any applicable grace period, any payment with respect
to any Indebtedness in excess of $100,000 due to any third party (other than,
with respect to unsecured Indebtedness only, payments contested by the Company
and/or such Subsidiary (as the case may be) in good faith by proper proceedings
and with respect to which adequate reserves have been set aside for the payment
thereof in accordance with GAAP) or is otherwise in breach or violation of any
agreement for monies owed or owing in an amount in excess of $100,000, which
breach or violation permits the other party thereto to declare a default or
otherwise accelerate amounts due thereunder, or (ii) suffer to exist any other
circumstance or event that would, with or without the passage of time or the
giving of notice, result in a default or event of default under any agreement
binding the Company or any Subsidiary, which default or event of default would
or is likely to have a material adverse effect on the business, assets,
operations (including results thereof), liabilities, properties, condition
(including financial condition) or prospects of the Company or any of its
Subsidiaries, individually or in the aggregate;

(xiv)       other than as specifically set forth in another clause of this
Section 4(a), the Company or any Subsidiary breaches any representation,
warranty, covenant or other term or condition of any Transaction Document
(including, without limitation, the Security Documents (as defined in the
Securities Purchase Agreement) and the Guaranties (as defined in the Securities
Purchase Agreement)), except, in the case of a breach of a covenant or other
term or condition that is curable, only if such breach remains uncured for a
period of three (3) consecutive Trading Days;

(xv)         a false or inaccurate certification (including a false or
inaccurate deemed certification) by the Company that the Equity Conditions are
satisfied, that there has been no Equity Conditions Failure or as to whether any
Event of Default has occurred;

(xvi)       any breach or failure in any respect by the Company or any
Subsidiary to comply with any provision of Section 13 of this Note;

(xvii)     any Material Adverse Effect (as defined in the Securities Purchase
Agreement) occurs;

(xviii)   any provision of any Transaction Document (including, without
limitation, the Security Documents and the Guaranties) shall at any time for any
reason (other than pursuant to the express terms thereof) cease to be valid and
binding on or enforceable against the parties thereto, or the validity or
enforceability thereof shall be contested by any party thereto, or a proceeding
shall be commenced by the Company or any Subsidiary or any governmental
authority having jurisdiction over any of them, seeking to establish the
invalidity or unenforceability thereof, or the Company or any Subsidiary shall
deny in writing that it has any liability or obligation purported to be created
under any Transaction Document (including, without limitation, the Security
Documents and the Guaranties);

(xix)       the Security Documents shall for any reason fail or cease to create
a separate valid and perfected and, except to the extent permitted by the terms
hereof or thereof, first priority Lien on the Collateral (as defined in the
Security Agreement) in favor of each of the Secured Parties (as defined in the
Security Agreement);

(xx)         any material damage to, or loss, theft or destruction of, any
Collateral, whether or not insured, or any strike, lockout, labor dispute,
embargo, condemnation, act of God or public enemy, or other casualty which
causes, for more than fifteen (15) consecutive days, the cessation or
substantial curtailment of revenue producing activities at any facility of the
Company or any Subsidiary, if any such event or circumstance could have a
Material Adverse Effect; or

(xxi)       any Event of Default (as defined in the Other Notes) occurs with
respect to any Other Notes.

(b)            Notice of an Event of Default; Redemption Right. Upon the
occurrence of an Event of Default with respect to this Note or any Other Note,
the Company shall within one (1) Business Day deliver written notice thereof via
facsimile and overnight courier (with next day delivery specified) (an “Event of
Default Notice”) to the Holder. At any time during the period commencing on the
earlier of the Holder’s receipt of an Event of Default Notice and the Holder
becoming aware of an Event of Default and, solely to the extent the Company has
delivered an Event of Default Notice with respect to each such Event of Default
then outstanding, ending on the sixtieth (60th) days after the later of (x) the
date all such Events of Default have been cured and (y) the date of the last
Event of Default Notice delivered to the Holder, the Holder may require the
Company to redeem all or any portion of this Note by delivering written notice
thereof (the “Event of Default Redemption Notice”) to the Company, which Event
of Default Redemption Notice shall indicate the portion of this Note the Holder
is electing to redeem. Each portion of this Note subject to redemption by the
Company pursuant to this Section 4(b) shall be redeemed by the Company at a
price equal to the greater of (i) the product of (A) the Conversion Amount to be
redeemed multiplied by (B) the Redemption Premium and (ii) the product of (X)
the Conversion Rate with respect to the Conversion Amount in effect at such time
as the Holder delivers an Event of Default Redemption Notice multiplied by (Y)
the greatest Closing Sale Price of the Common Stock on any Trading Day during
the period commencing on the date immediately preceding such Event of Default
and ending on the date the Company makes the entire payment required to be made
under this Section 4(b) (the “Event of Default Redemption Price”). Redemptions
required by this Section 4(b) shall be made in accordance with the provisions of
Section 11. To the extent redemptions required by this Section 4(b) are deemed
or determined by a court of competent jurisdiction to be prepayments of this
Note by the Company, such redemptions shall be deemed to be voluntary
prepayments. Notwithstanding anything to the contrary in this Section 4(b), but
subject to Section 3(d), until the Event of Default Redemption Price (together
with any Late Charges thereon) is paid in full, the Conversion Amount submitted
for redemption under this Section 4(b) (together with any Late Charges thereon)
may be converted, in whole or in part, by the Holder into Common Stock pursuant
to the terms of this Note. In the event of the Company’s redemption of any
portion of this Note under this Section 4(b), the Holder’s damages would be
uncertain and difficult to estimate because of the parties’ inability to predict
future interest rates and the uncertainty of the availability of a suitable
substitute investment opportunity for the Holder. Accordingly, any redemption
premium due under this Section 4(b) is intended by the parties to be, and shall
be deemed, a reasonable estimate of the Holder’s actual loss of its investment
opportunity and not as a penalty.

5.               RIGHTS UPON FUNDAMENTAL TRANSACTION.

(a)             Assumption. The Company shall not enter into or be party to a
Fundamental Transaction unless (i) the Successor Entity assumes in writing all
of the obligations of the Company under this Note and the other Transaction
Documents in accordance with the provisions of this Section 5(a) pursuant to
written agreements in form and substance satisfactory to the Holder and approved
by the Holder prior to such Fundamental Transaction, including agreements to
deliver to each holder of Notes in exchange for such Notes a security of the
Successor Entity evidenced by a written instrument substantially similar in form
and substance to the Notes, including, without limitation, having a principal
amount and interest rate equal to the principal amounts then outstanding and the
interest rates of the Notes held by such holder, having similar conversion
rights as the Notes and having similar ranking to the Notes, and satisfactory to
the Holder and (ii) the Successor Entity (including its Parent Entity) is a
publicly traded corporation whose common stock is quoted on or listed for
trading on an Eligible Market. Upon the occurrence of any Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Note and the other Transaction Documents referring to the “Company” shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Note and the other Transaction Documents with the same effect as if such
Successor Entity had been named as the Company herein. Upon consummation of a
Fundamental Transaction, the Successor Entity shall deliver to the Holder
confirmation that there shall be issued upon conversion or redemption of this
Note at any time after the consummation of such Fundamental Transaction, in lieu
of the shares of the Company’s Common Stock (or other securities, cash, assets
or other property (except such items still issuable under Sections 6 and 15,
which shall continue to be receivable thereafter) issuable upon the conversion
or redemption of the Notes prior to such Fundamental Transaction, such shares of
the publicly traded common stock (or their equivalent) of the Successor Entity
(including its Parent Entity) which the Holder would have been entitled to
receive upon the happening of such Fundamental Transaction had this Note been
converted immediately prior to such Fundamental Transaction (without regard to
any limitations on the conversion of this Note), as adjusted in accordance with
the provisions of this Note. Notwithstanding the foregoing, the Holder may
elect, at its sole option, by delivery of written notice to the Company to waive
this Section 5(a) to permit the Fundamental Transaction without the assumption
of this Note. The provisions of this Section 5 shall apply similarly and equally
to successive Fundamental Transactions and shall be applied without regard to
any limitations on the conversion of this Note.

(b)            Notice of a Fundamental Transaction; Redemption Right. No sooner
than twenty (20) Trading Days nor later than ten (10) Trading Days prior to the
consummation of a Fundamental Transaction, but not prior to the public
announcement of such Fundamental Transaction, the Company shall deliver written
notice thereof via facsimile and overnight courier to the Holder (a “Fundamental
Transaction Notice”). At any time during the period beginning after the Holder’s
receipt of a Fundamental Transaction Notice or the Holder becoming aware of a
Fundamental Transaction if a Fundamental Transaction Notice is not delivered to
the Holder in accordance with the immediately preceding sentence (as applicable)
and ending on the later of twenty (20) Trading Days after (A) consummation of
such Fundamental Transaction or (B) the date of receipt of such Fundamental
Transaction Notice, the Holder may require the Company to redeem all or any
portion of this Note by delivering written notice thereof (“Fundamental
Transaction Redemption Notice”) to the Company, which Fundamental Transaction
Redemption Notice shall indicate the Conversion Amount the Holder is electing to
redeem. The portion of this Note subject to redemption pursuant to this Section
5 shall be redeemed by the Company in cash at a price equal to the greater of
(i) the product of (w) the Fundamental Transaction Redemption Premium multiplied
by (y) the Conversion Amount being redeemed, (ii) the product of (x) the Equity
Value Redemption Premium multiplied by (y) the product of (A) the Conversion
Amount being redeemed multiplied by (B) the quotient determined by dividing (I)
the greatest Closing Sale Price of the Common Stock during the period beginning
on the date immediately preceding the earlier to occur of (1) the consummation
of the Fundamental Transaction and (2) the public announcement of such
Fundamental Transaction and ending on the date the Holder delivers the
Fundamental Transaction Redemption Notice by (II) the Conversion Price then in
effect and (iii) the product of (y) the Equity Value Redemption Premium
multiplied by (z) the product of (A) the Conversion Amount being redeemed
multiplied by (B) the quotient of (I) the aggregate cash consideration and the
aggregate cash value of any non-cash consideration per share of Common Stock to
be paid to the holders of the shares of Common Stock upon consummation of such
Fundamental Transaction (any such non-cash consideration constituting
publicly-traded securities shall be valued at the highest of the Closing Sale
Price of such securities as of the Trading Day immediately prior to the
consummation of such Fundamental Transaction, the Closing Sale Price of such
securities on the Trading Day immediately following the public announcement of
such proposed Fundamental Transaction and the Closing Sale Price of such
securities on the Trading Day immediately prior to the public announcement of
such proposed Fundamental Transaction) divided by (II) the Conversion Price then
in effect (the “Fundamental Transaction Redemption Price”). Redemptions required
by this Section 5 shall be made in accordance with the provisions of Section 11
and shall have priority to payments to stockholders in connection with such
Fundamental Transaction. To the extent redemptions required by this Section 5(b)
are deemed or determined by a court of competent jurisdiction to be prepayments
of this Note by the Company, such redemptions shall be deemed to be voluntary
prepayments. Notwithstanding anything to the contrary in this Section 5, but
subject to Section 3(d), until the Fundamental Transaction Redemption Price
(together with any Late Charges thereon) is paid in full, the Conversion Amount
submitted for redemption under this Section 5(b) (together with any Late Charges
thereon) may be converted, in whole or in part, by the Holder into Common Stock
pursuant to Section 3. In the event of the Company’s redemption of any portion
of this Note under this Section 5(b), the Holder’s damages would be uncertain
and difficult to estimate because of the parties’ inability to predict future
interest rates and the uncertainty of the availability of a suitable substitute
investment opportunity for the Holder. Accordingly, any redemption premium due
under this Section 5(b) is intended by the parties to be, and shall be deemed, a
reasonable estimate of the Holder’s actual loss of its investment opportunity
and not as a penalty.

6.               RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE
EVENTS.

(a)             Purchase Rights. In addition to any adjustments pursuant to
Section 7 below, if at any time the Company grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of Common Stock (the
“Purchase Rights”), then the Holder will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which the
Holder could have acquired if the Holder had held the number of shares of Common
Stock acquirable upon complete conversion of this Note (without taking into
account any limitations or restrictions on the convertibility of this Note)
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of Common Stock are to be determined for the grant,
issue or sale of such Purchase Rights (provided, however, to the extent that the
Holder’s right to participate in any such Purchase Right would result in the
Holder exceeding the Maximum Percentage, then the Holder shall not be entitled
to participate in such Purchase Right to such extent (or beneficial ownership of
such shares of Common Stock as a result of such Purchase Right to such extent)
and such Purchase Right to such extent shall be held in abeyance for the Holder
until such time, if ever, as its right thereto would not result in the Holder
exceeding the Maximum Percentage).

(b)            Other Corporate Events. In addition to and not in substitution
for any other rights hereunder, prior to the consummation of any Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a “Corporate Event”), the Company shall make appropriate provision
to insure that the Holder will thereafter have the right to receive upon a
conversion of this Note (i) in addition to the shares of Common Stock receivable
upon such conversion, such securities or other assets to which the Holder would
have been entitled with respect to such shares of Common Stock had such shares
of Common Stock been held by the Holder upon the consummation of such Corporate
Event (without taking into account any limitations or restrictions on the
convertibility of this Note) or (ii) in lieu of the shares of Common Stock
otherwise receivable upon such conversion, such securities or other assets
received by the holders of shares of Common Stock in connection with the
consummation of such Corporate Event in such amounts as the Holder would have
been entitled to receive had this Note initially been issued with conversion
rights for the form of such consideration (as opposed to shares of Common Stock)
at a conversion rate for such consideration commensurate with the Conversion
Rate. Provision made pursuant to the preceding sentence shall be in a form and
substance satisfactory to the Holder. The provisions of this Section 6 shall
apply similarly and equally to successive Corporate Events and shall be applied
without regard to any limitations on the conversion or redemption of this Note.

7.               RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

(a)             Adjustment of Conversion Price upon Issuance of Common Stock. If
and whenever on or after the Subscription Date the Company issues or sells, or
in accordance with this Section 7(a) is deemed to have issued or sold, any
shares of Common Stock (including the issuance or sale of shares of Common Stock
owned or held by or for the account of the Company, but excluding any Excluded
Securities issued or sold or deemed to have been issued or sold) for a
consideration per share (the “New Issuance Price”) less than a price equal to
the Conversion Price in effect immediately prior to such issue or sale or deemed
issuance or sale (such Conversion Price then in effect is referred to herein as
the “Applicable Price”) (the foregoing a “Dilutive Issuance”), then, immediately
after such Dilutive Issuance, the Conversion Price then in effect shall be
reduced to an amount equal to the New Issuance Price. For all purposes of the
foregoing (including, without limitation, determining the adjusted Conversion
Price and consideration per share under this Section 7(a)), the following shall
be applicable:

(i)              Issuance of Options. If the Company in any manner grants or
sells any Options and the lowest price per share for which one share of Common
Stock is issuable upon the exercise of any such Option or upon conversion,
exercise or exchange of any Convertible Securities issuable upon exercise of any
such Option is less than the Applicable Price, then such share of Common Stock
shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the granting or sale of such Option for such price per
share. For purposes of this Section 7(a)(i), the “lowest price per share for
which one share of Common Stock is issuable upon the exercise of any such Option
or upon conversion, exercise or exchange of any Convertible Securities issuable
upon exercise of any such Option” shall be equal to (1) the lower of (x) the sum
of the lowest amounts of consideration (if any) received or receivable by the
Company with respect to any one share of Common Stock upon the granting or sale
of such Option, upon exercise of such Option and upon conversion, exercise or
exchange of any Convertible Security issuable upon exercise of such Option and
(y) the lowest exercise price set forth in such Option for which one share of
Common Stock is issuable upon the exercise of any such Options or upon
conversion, exercise or exchange of any Convertible Securities issuable upon
exercise of any such Option, minus (2) the sum of all amounts paid or payable to
the holder of such Option (or any other Person) upon the granting or sale of
such Option, upon exercise of such Option and upon conversion, exercise or
exchange of any Convertible Security issuable upon exercise of such Option plus
the value of any other consideration received or receivable by, or benefit
conferred on, the holder of such Option (or any other Person). Except as
contemplated below, no further adjustment of the Conversion Price shall be made
upon the actual issuance of such share of Common Stock or of such Convertible
Securities upon the exercise of such Options or upon the actual issuance of such
share of Common Stock upon conversion, exercise or exchange of such Convertible
Securities.

(ii)            Issuance of Convertible Securities. If the Company in any manner
issues or sells any Convertible Securities and the lowest price per share for
which one share of Common Stock is issuable upon the conversion, exercise or
exchange thereof is less than the Applicable Price, then such share of Common
Stock shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the issuance or sale of such Convertible Securities for
such price per share. For the purposes of this Section 7(a)(ii), the “lowest
price per share for which one share of Common Stock is issuable upon the
conversion, exercise or exchange thereof” shall be equal to (1) the lower of (x)
the sum of the lowest amounts of consideration (if any) received or receivable
by the Company with respect to one share of Common Stock upon the issuance or
sale of the Convertible Security and upon conversion, exercise or exchange of
such Convertible Security and (y) the lowest conversion price set forth in such
Convertible Security for which one share of Common Stock is issuable upon
conversion, exercise or exchange thereof minus (2) the sum of all amounts paid
or payable to the holder of such Convertible Security (or any other Person) upon
the issuance or sale of such Convertible Security plus the value of any other
consideration received or receivable by, or benefit conferred on, the holder of
such Convertible Security (or any other Person). Except as contemplated below,
no further adjustment of the Conversion Price shall be made upon the actual
issuance of such share of Common Stock upon conversion, exercise or exchange of
such Convertible Securities, and if any such issue or sale of such Convertible
Securities is made upon exercise of any Options for which adjustment of the
Conversion Price has been or is to be made pursuant to other provisions of this
Section 7(a), except as contemplated below, no further adjustment of the
Conversion Price shall be made by reason of such issue or sale.

(iii)          Change in Option Price or Rate of Conversion. If the purchase or
exercise price provided for in any Options, the additional consideration, if
any, payable upon the issue, conversion, exercise or exchange of any Convertible
Securities, or the rate at which any Convertible Securities are convertible into
or exercisable or exchangeable for shares of Common Stock increases or decreases
at any time, the Conversion Price in effect at the time of such increase or
decrease shall be adjusted to the Conversion Price which would have been in
effect at such time had such Options or Convertible Securities provided for such
increased or decreased purchase price, additional consideration or increased or
decreased conversion rate (as the case may be) at the time initially granted,
issued or sold. For purposes of this Section 7(a)(iii), if the terms of any
Option or Convertible Security that was outstanding as of the Subscription Date
are increased or decreased in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the shares of Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such increase or decrease. No
adjustment pursuant to this Section 7(a)shall be made if such adjustment would
result in an increase of the Conversion Price then in effect.

(iv)          Calculation of Consideration Received. If any Option or
Convertible Security or Adjustment Right is issued or deemed issued in
connection with the issuance or sale or deemed issuance or sale of any other
securities of the Company, together comprising one integrated transaction, (x)
such Option or Convertible Security (as applicable) or Adjustment Right (as
applicable) will be deemed to have been issued for consideration equal to the
Black Scholes Consideration Value thereof and (y) the other securities issued or
sold or deemed to have been issued or sold in such integrated transaction shall
be deemed to have been issued for consideration equal to the difference of (I)
the aggregate consideration received or receivable by the Company minus (II) the
Black Scholes Consideration Value of each such Option or Convertible Security
(as applicable) or Adjustment Right (as applicable). If any shares of Common
Stock, Options or Convertible Securities are issued or sold or deemed to have
been issued or sold for cash, the consideration received therefor will be deemed
to be the net amount of consideration received by the Company therefor. If any
shares of Common Stock, Options or Convertible Securities are issued or sold for
a consideration other than cash, the amount of such consideration received by
the Company will be the fair value of such consideration, except where such
consideration consists of publicly traded securities, in which case the amount
of consideration received by the Company for such securities will be the average
VWAP of such security for the five (5) Trading Day period immediately preceding
the date of receipt. If any shares of Common Stock, Options or Convertible
Securities are issued to the owners of the non-surviving entity in connection
with any merger in which the Company is the surviving entity, the amount of
consideration therefor will be deemed to be the fair value of such portion of
the net assets and business of the non-surviving entity as is attributable to
such shares of Common Stock, Options or Convertible Securities (as the case may
be). The fair value of any consideration other than cash or publicly traded
securities will be determined jointly by the Company and the Holder. If such
parties are unable to reach agreement within ten (10) days after the occurrence
of an event requiring valuation (the “Valuation Event”), the fair value of such
consideration will be determined within five (5) Trading Days after the tenth
(10th) day following such Valuation Event by an independent, reputable appraiser
jointly selected by the Company and the Holder. The determination of such
appraiser shall be final and binding upon all parties absent manifest error and
the fees and expenses of such appraiser shall be borne by the Company.

(v)            Record Date. If the Company takes a record of the holders of
shares of Common Stock for the purpose of entitling them (A) to receive a
dividend or other distribution payable in shares of Common Stock, Options or in
Convertible Securities or (B) to subscribe for or purchase shares of Common
Stock, Options or Convertible Securities, then such record date will be deemed
to be the date of the issue or sale of the shares of Common Stock deemed to have
been issued or sold upon the declaration of such dividend or the making of such
other distribution or the date of the granting of such right of subscription or
purchase (as the case may be).

(b)            Adjustment of Conversion Price upon Subdivision or Combination of
Common Stock. Without limiting any provision of Section 5 or Section 7(a), if
the Company at any time on or after the Subscription Date subdivides (by any
stock split, stock dividend, recapitalization or otherwise) one or more classes
of its outstanding shares of Common Stock into a greater number of shares, the
Conversion Price in effect immediately prior to such subdivision will be
proportionately reduced. Without limiting any provision of Section 5 or Section
7(a), if the Company at any time on or after the Subscription Date combines (by
combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the
Conversion Price in effect immediately prior to such combination will be
proportionately increased. Any adjustment pursuant to this Section 7(b) shall
become effective immediately after the effective date of such subdivision or
combination. If any event requiring an adjustment under this Section 7(b) occurs
during the period that a Conversion Price is calculated hereunder, then the
calculation of such Conversion Price shall be adjusted appropriately to reflect
such event

(c)             Holder's Right of Alternative Conversion Price Following
Issuance of Certain Options or Convertible Securities. Subject to Section 4(n)
of the Securities Purchase Agreement, in addition to and not in limitation of
the other provisions of this Section 7, if the Company in any manner issues or
sells or enters into any agreement to issue or sell, any Common Stock, Options
or Convertible Securities (any such securities, “Variable Price Securities”)
after the Subscription Date that are issuable pursuant to such agreement or
convertible into or exchangeable or exercisable for shares of Common Stock
pursuant to such Options or Convertible Securities, as applicable, at a price
which varies or may vary with the market price of the shares of Common Stock,
including by way of one or more reset(s) to a fixed price, but exclusive of such
formulations reflecting customary anti-dilution provisions (such as share
splits, share combinations, share dividends and similar transactions) (each of
the formulations for such variable price being herein referred to as, the
“Variable Price”), the Company shall provide written notice thereof via
facsimile and overnight courier to the Holder on the date of such agreement
and/or the issuance of such Convertible Securities or Options, as applicable.
Subject to Section 4(n) of the Securities Purchase Agreement, from and after the
date the Company enters into such agreement or issues any such Variable Price
Securities, the Holder shall have the right, but not the obligation, in its sole
discretion to substitute the Variable Price for the Conversion Price upon
conversion of this Note by designating in the Conversion Notice delivered upon
any conversion of this Note that solely for purposes of such conversion the
Holder is relying on the Variable Price rather than the Conversion Price then in
effect. The Holder’s election to rely on a Variable Price for a particular
conversion of this Note shall not obligate the Holder to rely on a Variable
Price for any future conversion of this Note.

(d)            Other Events. In the event that the Company (or any Subsidiary)
shall take any action to which the provisions hereof are not strictly
applicable, or, if applicable, would not operate to protect the Holder from
dilution or if any event occurs of the type contemplated by the provisions of
this Section 7 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company’s board of
directors shall in good faith determine and implement an appropriate adjustment
in the Conversion Price so as to protect the rights of the Holder, provided that
no such adjustment pursuant to this Section 7(d) will increase the Conversion
Price as otherwise determined pursuant to this Section 7, provided further that
if the Holder does not accept such adjustments as appropriately protecting its
interests hereunder against such dilution, then the Company’s board of directors
and the Holder shall agree, in good faith, upon an independent investment bank
of nationally recognized standing to make such appropriate adjustments, whose
determination shall be final and binding and whose fees and expenses shall be
borne by the Company if the resulting determination by such investment bank
either (x) results in an adjustment that is at least 5% greater than the
Company’s proposed adjustment or (y) results in this Note being convertible into
at least an additional $10,000 of shares of Common Stock (as determined valuing
each such share of Common Stock then issuable upon conversion of this Note at
the greatest Closing Sale Price of a share of Common Stock during the period
commencing on the date of such Dilutive Issuance and ending on the close of
business of the Trading Day in which such investment bank has delivered such
determination to the Company and the Holder).

(e)             Calculations. All calculations under this Section 7 shall be
made by rounding to the nearest cent or the nearest 1/100th of a share, as
applicable. The number of shares of Common Stock outstanding at any given time
shall not include shares owned or held by or for the account of the Company, and
the disposition of any such shares shall be considered an issue or sale of
Common Stock.

8.               NONCIRCUMVENTION. The Company hereby covenants and agrees that
the Company will not, by amendment of its Certificate of Incorporation (as
defined in the Securities Purchase Agreement), Bylaws (as defined in the
Securities Purchase Agreement) or through any reorganization, transfer of
assets, consolidation, merger, scheme of arrangement, dissolution, issue or sale
of securities, or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Note, and will at all
times in good faith carry out all of the provisions of this Note and take all
action as may be required to protect the rights of the Holder of this Note.
Without limiting the generality of the foregoing, the Company (i) shall not
increase the par value of any shares of Common Stock receivable upon conversion
of this Note above the Conversion Price then in effect, (ii) shall take all such
actions as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and nonassessable shares of Common Stock upon the
conversion of this Note, and (iii) shall, so long as any of the Notes are
outstanding, take all action necessary to reserve and keep available out of its
authorized and unissued shares of Common Stock, solely for the purpose of
effecting the conversion of the Notes, the maximum number of shares of Common
Stock as shall from time to time be necessary to effect the conversion of the
Notes then outstanding (without regard to any limitations on conversion).

9.               RESERVATION OF AUTHORIZED SHARES.

(a)             Reservation. The Company shall initially reserve out of its
authorized and unissued Common Stock a number of shares of Common Stock for each
of the Notes equal to 135% of the entire Conversion Rate with respect to the
entire Conversion Amount of each such Note as of the Issuance Date. So long as
any of the Notes are outstanding, the Company shall take all action necessary to
reserve and keep available out of its authorized and unissued Common Stock,
solely for the purpose of effecting the conversion of the Notes, 135% of the
number of shares of Common Stock as shall from time to time be necessary to
effect the conversion of all of the Notes then outstanding, provided that at no
time shall the number of shares of Common Stock so reserved be less than the
number of shares required to be reserved by the previous sentence (without
regard to any limitations on conversions) (the “Required Reserve Amount”). The
initial number of shares of Common Stock reserved for conversions of the Notes
and each increase in the number of shares so reserved shall be allocated pro
rata among the holders of the Notes based on the original principal amount of
the Notes held by each holder on the Closing Date or increase in the number of
reserved shares (as the case may be) (the “Authorized Share Allocation”). In the
event that a holder shall sell or otherwise transfer any of such holder’s Notes,
each transferee shall be allocated a pro rata portion of such holder’s
Authorized Share Allocation. Any shares of Common Stock reserved and allocated
to any Person which ceases to hold any Notes shall be allocated to the remaining
holders of Notes, pro rata based on the principal amount of the Notes then held
by such holders.

(b)            Insufficient Authorized Shares. If, notwithstanding Section 9(a),
and not in limitation thereof, at any time while any of the Notes remain
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Notes at least a number of shares of Common
Stock equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Company shall immediately take all action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for the Notes then outstanding.
Without limiting the generality of the foregoing sentence, as soon as
practicable after the date of the occurrence of an Authorized Share Failure, but
in no event later than sixty (60) days after the occurrence of such Authorized
Share Failure, the Company shall hold a meeting of its stockholders for the
approval of an increase in the number of authorized shares of Common Stock. In
connection with such meeting, the Company shall provide each stockholder with a
proxy statement and shall use its best efforts to solicit its stockholders’
approval of such increase in authorized shares of Common Stock and to cause its
board of directors to recommend to the stockholders that they approve such
proposal. In the event that the Company is prohibited from issuing shares of
Common Stock upon any conversion due to the failure by the Company to have
sufficient shares of Common Stock available out of the authorized but unissued
shares of Common Stock (such unavailable number of shares of Common Stock, the
“Authorization Failure Shares”), in lieu of delivering such Authorization
Failure Shares to the Holder, the Company shall pay cash in exchange for the
redemption of such portion of the Conversion Amount convertible into such
Authorization Failure Shares at a price equal to the sum of (i) the product of
(x) such number of Authorization Failure Shares and (y) the greatest Closing
Sale Price of the Common Stock on any Trading Day during the period commencing
on the date the Holder delivers the applicable Conversion Notice with respect to
such Authorization Failure Shares to the Company and ending on the date of such
issuance and payment under this Section 9(b) and (ii) to the extent the Holder
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Holder of Authorization Failure Shares,
any brokerage commissions and other out-of-pocket expenses, if any, of the
Holder incurred in connection therewith. Nothing contained in Section 9(a) or
this Section 9(b) shall limit any obligations of the Company under any provision
of the Securities Purchase Agreement.

10.            Company Optional Redemption.

(a)             General. So long as no Authorized Share Failure shall have
occurred and be continuing, the Company shall have the right to redeem up to 75%
of the Restricted Principal then outstanding under the Notes (the “Company
Optional Redemption Amount”) on the Company Optional Redemption Date (as defined
below) (a “Company Optional Redemption”). The portion of this Note subject to
redemption pursuant to this Section 10 shall be redeemed by the Company in cash
at a price (the “Company Optional Redemption Price”) equal to 120% of the
Conversion Amount being redeemed. The Company may exercise its right to require
redemption under this Section 10 by delivering an irrevocable written notice
thereof by facsimile and overnight courier to all, but not less than all, of the
holders of Notes (the “Company Optional Redemption Notice” and the date all of
the holders of Notes received such notice is referred to as the “Company
Optional Redemption Notice Date”). The Company may deliver only one Company
Optional Redemption Notice hereunder. The Company Optional Redemption Notice
shall (x) state the date on which the Company Optional Redemption shall occur
(the “Company Optional Redemption Date”) which date shall not be less than one
(1) Trading Days nor more than five (5) Trading Days following the Company
Optional Redemption Notice Date, and (y) state the aggregate Conversion Amount
of each of the Notes which is being redeemed in such Company Optional Redemption
from the Holder and all of the other holders of the Notes pursuant to this
Section 10 (and analogous provisions under the Other Notes) on the Company
Optional Redemption Date. Notwithstanding the foregoing, with respect to any
holders of multiple series of Notes, the portion of the Notes subject to a
Company Optional Redemption shall be allocated first, to the Notes with the
highest Conversion Price, if any, second, to the Notes with the second highest
Conversion Price, if any, and thereafter allocated pro rata among the remaining
Notes. Upon the receipt of any Company Optional Redemption Notice, the portion
of this Note subject to such Company Optional Redemption shall not be
convertible unless and until the Company fails to pay the Company Optional
Redemption Price to the Holder of the Company Optional Redemption Date. All
Conversion Amounts converted by the Holder after such failure of the Company to
pay the Company Optional Redemption Price on the Company Optional Redemption
Date shall reduce the Company Optional Redemption Amount of this Note required
to be redeemed hereunder. Redemptions made pursuant to this Section 10 shall be
made in accordance with Section 11.

(b)            Pro Rata Redemption Requirement. If the Company elects to cause a
Company Optional Redemption pursuant to Section 10(a), then the Company must
simultaneously take the same action with respect to the other holders of Series
A Notes and Series B Notes (under Section 10(a) of the Series A Notes and Series
B Notes of such other holders) and require redemption from each such holder of
an aggregate Company Optional Redemption Amount (as defined in the applicable
Series A Note and/or Series B Note of such holder) equal to the product of (i)
the aggregate Restricted Principal of the Notes which the Company properly
elects to cause to be redeemed pursuant to Section 10(a) of such Notes,
multiplied by (ii) the fraction, the numerator of which is the sum of the
aggregate original Restricted Principal of the Series A Notes and Series B Notes
purchased by such holder of outstanding Notes and the denominator of which is
the sum of the aggregate original Restricted Principal of the Series A Notes and
Series B Notes purchased by all holders holding outstanding Notes (such fraction
with respect to each holder is referred to as its "Company Redemption Allocation
Percentage", and such amount with respect to each holder is referred to as its
"Pro Rata Company Redemption Amount"); provided, however that in the event that
any holder's Pro Rata Company Redemption Amount exceeds the outstanding
Restricted Principal of such holder's Notes, then such excess Pro Rata Company
Redemption Amount shall be allocated amongst the remaining holders of Notes in
accordance with the foregoing formula. In the event that the initial holder of
any Series A Notes or Series B Notes shall sell or otherwise transfer any of
such holder's Series A Notes or Series B Notes, the transferee shall be
allocated a pro rata portion of such holder's Company Redemption Allocation
Percentage and Pro Rata Company Redemption Amount.

11.            REDEMPTIONS.

(a)             Mechanics. The Company shall deliver the applicable Event of
Default Redemption Price to the Holder in cash within five (5) Business Days
after the Company’s receipt of the Holder’s Event of Default Redemption Notice.
If the Holder has submitted a Fundamental Transaction Redemption Notice in
accordance with Section 5(b), the Company shall deliver the applicable
Fundamental Transaction Redemption Price to the Holder in cash concurrently with
the consummation of such Fundamental Transaction if such notice is received
prior to the consummation of such Fundamental Transaction and within five (5)
Business Days after the Company’s receipt of such notice otherwise. The Company
shall deliver the applicable Company Optional Redemption Price to the Holder in
cash on the applicable Company Optional Redemption Date. The Company shall
deliver the applicable Holder Alternate Redemption Price to the Holder in cash
on the applicable Holder Alternate Redemption Date. In the event of a redemption
of less than all of the Conversion Amount of this Note, the Company shall
promptly cause to be issued and delivered to the Holder a new Note (in
accordance with Section 18(d)) representing the outstanding Principal which has
not been redeemed. In the event that the Company does not pay the applicable
Redemption Price to the Holder within the time period required, at any time
thereafter and until the Company pays such unpaid Redemption Price in full, the
Holder shall have the option, in lieu of redemption, to require the Company to
promptly return to the Holder all or any portion of this Note representing the
Conversion Amount that was submitted for redemption and for which the applicable
Redemption Price (together with any Late Charges thereon) has not been paid.
Upon the Company’s receipt of such notice, (x) the applicable Redemption Notice
shall be null and void with respect to such Conversion Amount, (y) the Company
shall immediately return this Note, or issue a new Note (in accordance with
Section 18(d)), to the Holder, and in each case the principal amount of this
Note or such new Note (as the case may be) shall be increased by an amount equal
to the difference between (1) the applicable Event of Default Redemption Price
or Fundamental Transaction Redemption Price (as the case may be) minus (2) the
Principal portion of the Conversion Amount submitted for redemption and (z) the
Conversion Price of this Note or such new Notes (as the case may be) shall be
automatically adjusted with respect to each conversion effected thereafter by
the Holder to the lowest of (A) the Conversion Price as in effect on the date on
which the applicable Redemption Notice is voided, (B) 85% of the lowest Closing
Bid Price of the Common Stock during the period beginning on and including the
date on which the applicable Redemption Notice is delivered to the Company and
ending on and including the date on which the applicable Redemption Notice is
voided and (C) 85% of the VWAP of the Common Stock for the five (5) Trading Day
period immediately preceding the Conversion Date of the applicable conversion.
The Holder’s delivery of a notice voiding a Redemption Notice and exercise of
its rights following such notice shall not affect the Company’s obligations to
make any payments of Late Charges which have accrued prior to the date of such
notice with respect to the Conversion Amount subject to such notice.

(b)            Redemption by Other Holders. Upon the Company’s receipt of notice
from any of the holders of the Other Notes for redemption or repayment as a
result of an event or occurrence substantially similar to the events or
occurrences described in Section 4(b) or Section 5(b)(each, an “Other Redemption
Notice”), the Company shall immediately, but no later than one (1) Business Day
of its receipt thereof, forward to the Holder by facsimile a copy of such
notice. If the Company receives a Redemption Notice and one or more Other
Redemption Notices, during the seven (7) Business Day period beginning on and
including the date which is three (3) Business Days prior to the Company’s
receipt of the Holder’s applicable Redemption Notice and ending on and including
the date which is three (3) Business Days after the Company’s receipt of the
Holder’s applicable Redemption Notice and the Company is unable to redeem all
principal, interest and other amounts designated in such Redemption Notice and
such Other Redemption Notices received during such seven (7) Business Day
period, then the Company shall redeem a pro rata amount from each holder of the
Notes (including the Holder) based on the principal amount of the Notes
submitted for redemption pursuant to such Redemption Notice and such Other
Redemption Notices received by the Company during such seven (7) Business Day
period.

12.            VOTING RIGHTS. The Holder shall have no voting rights as the
holder of this Note, except as required by law (including, without limitation,
the Delaware General Corporation Law) and as expressly provided in this Note.

13.            COVENANTS. Until all of the Notes have been converted, redeemed
or otherwise satisfied in accordance with their terms:

(a)             Rank. All payments due under this Note (a) shall rank pari passu
with all Other Notes and (b) shall be senior to all other Indebtedness of the
Company and its Subsidiaries.

(b)            Incurrence of Indebtedness. Until the Release Time (as defined in
the Securities Purchase Agreement), the Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, incur or
guarantee, assume or suffer to exist any Indebtedness (other than (i) the
Indebtedness evidenced by this Note and the Other Notes and (ii) other Permitted
Indebtedness.

(c)             Existence of Liens. Until the Release Time, the Company shall
not, and the Company shall cause each of its Subsidiaries to not, directly or
indirectly, allow or suffer to exist any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by the Company or any of its
Subsidiaries (collectively, “Liens”) other than Permitted Liens.

(d)            Restricted Payments. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, redeem, defease,
repurchase, repay or make any payments in respect of, by the payment of cash or
cash equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness (other than the Notes), whether by way of payment in respect of
principal of (or premium, if any) or interest on, such Indebtedness if at the
time such payment is due or is otherwise made or, after giving effect to such
payment, (i) an event constituting an Event of Default has occurred and is
continuing or (ii) an event that with the passage of time and without being
cured would constitute an Event of Default has occurred and is continuing.

(e)             Restriction on Redemption and Cash Dividends. Until the Release
Time, the Company shall not, and the Company shall cause each of its
Subsidiaries to not, directly or indirectly, redeem, repurchase or declare or
pay any cash dividend or distribution on any of its capital stock.

(f)             Restriction on Transfer of Assets. The Company shall not, and
the Company shall cause each of its Subsidiaries to not, directly or indirectly,
sell, lease, license, assign, transfer, spin-off, split-off, close, convey or
otherwise dispose of any assets or rights of the Company or any Subsidiary owned
or hereafter acquired whether in a single transaction or a series of related
transactions, other than (i) sales, leases, licenses, assignments, transfers,
conveyances and other dispositions of such assets or rights by the Company and
its Subsidiaries in the ordinary course of business and (ii) sales of inventory
in the ordinary course of business.

(g)            Maturity of Indebtedness. The Company shall not, and the Company
shall cause each of its Subsidiaries to not, directly or indirectly, permit any
Indebtedness of the Company or any of the Subsidiaries to mature or accelerate
prior to the Maturity Date.

(h)            Change in Nature of Business. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
engage in any material line of business substantially different from those lines
of business conducted by the Company and each of its Subsidiaries on the
Issuance Date or any business substantially related or incidental thereto. The
Company shall not, and the Company shall cause each of its Subsidiaries to not,
directly or indirectly, modify its or their corporate structure or purpose.

(i)              Preservation of Existence, Etc. The Company shall maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, its
existence, rights and privileges, and become or remain, and cause each of its
Subsidiaries to become or remain, duly qualified and in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary.

(j)              Maintenance of Properties, Etc. The Company shall maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, all of
its properties which are necessary or useful in the proper conduct of its
business in good working order and condition, ordinary wear and tear excepted,
and comply, and cause each of its Subsidiaries to comply, at all times with the
provisions of all leases to which it is a party as lessee or under which it
occupies property, so as to prevent any loss or forfeiture thereof or
thereunder.

(k)            Maintenance of Intellectual Property. The Company will, and will
cause each of its Subsidiaries to, take all action necessary or advisable to
maintain all of the Intellectual Property Rights of the Company and/or any of
its Subsidiaries that are necessary or material to the conduct of its business
in full force and effect.

(l)              Maintenance of Insurance. The Company shall maintain, and cause
each of its Subsidiaries to maintain, insurance with responsible and reputable
insurance companies or associations (including, without limitation,
comprehensive general liability, hazard, rent and business interruption
insurance) with respect to its properties (including all real properties leased
or owned by it) and business, in such amounts and covering such risks as is
required by any governmental authority having jurisdiction with respect thereto
or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated.

(m)          Controlled Accounts; Control Account Release.

(i)              The Company shall establish and maintain cash management
services of a type and on terms reasonably satisfactory to Holder at one or more
of the banks set forth on Schedule IV to the Security Agreement (each a
“Controlled Account Bank”) and cause all cash and cash equivalents of the
Company or any of its Subsidiaries to be held in accounts at one or more
Controlled Account Banks in accordance therewith; provided, that, except with
respect to the Master Restricted Account which shall be a Controlled Account so
long as any Restricted Principal remains outstanding, no other account of the
Company shall be a Controlled Account until such time as such account is
required to become a Controlled Account in accordance with Sections 13(m)(iii)
or (iv) below. Subject to the foregoing, the Company shall establish and
maintain Controlled Account Agreements with the Collateral Agent (as each such
term is defined in the Security Agreement) and each Controlled Account Bank, in
form and substance reasonably acceptable to the Collateral Agent, with respect
to each account maintained at such bank on behalf of Company and/or its
Subsidiaries (each such account a “Controlled Account” and collectively, the
“Controlled Accounts”), including, without limitation, the Master Restricted
Account and the Operating Accounts (as defined below). Each such Controlled
Account Agreement shall provide, among other things, that (A) the Controlled
Account Bank will comply with any and all instructions originated by the
Collateral Agent directing the disposition of the funds in the Controlled
Accounts without further consent by the Company or any such Subsidiaries, (B)
the Controlled Account Bank waives, subordinates or agrees not to exercise any
rights of setoff or recoupment or any other claim against the applicable
Controlled Account other than for payment of its service fees and other charges
directly related to the administration of such Controlled Account and for
returned checks or other items of payment, (C) with respect to the Master
Restricted Account, the Controlled Account Bank shall not comply with any
instructions, directions or orders of any form with respect to the Master
Restricted Account other than instructions, directions or orders originated by
the Collateral Agent and (D) with respect to each Controlled Account (other than
the Master Restricted Account) (collectively, the “Operating Accounts”), upon
the instruction of Collateral Agent (an “Activation Instruction”), the
Controlled Account Bank shall not comply with any instructions, directions or
orders of any form with respect to the Operating Accounts other than
instructions, directions or orders originated by Collateral Agent. The
Collateral Agent shall not issue an Activation Instruction with respect to the
Operating Accounts unless an Event of Default has occurred and is continuing at
the time such Activation Instruction is issued.

(ii)            On the Issuance Date, pursuant to the Flow of Funds Letter (as
defined in the Securities Purchase Agreement), $1.850 million shall be deposited
into the Master Restricted Account.

(iii)          If at any time on or after the Closing Date, the Collateral Agent
requests that one or more accounts of the Company are to become Controlled
Accounts, the Company shall, within ten (10) Business Days following the date
the Collateral Agent has delivered written notice to the Company requesting that
such accounts become Controlled Accounts (each, a “DACA Due Date”), deliver to
the Collateral Agent an account control agreement, in form and substance
reasonably satisfactory to the Collateral Agent, duly executed by the Company
and the depositary bank in which such account is maintained.

(iv)          If at any time on or after the Closing Date, the average daily
balance of all accounts of the Company that are not Controlled Accounts exceed
$350,000 during any calendar month (including the calendar month in which the
Closing Date occurs), the Company shall, within ten (10) Business Days following
the last day of such calendar month (or, if the Collateral Agent has previously
requested that such accounts become Controlled Accounts, if earlier, the
applicable DACA Due Date), deliver to the Collateral Agent an account control
agreement, in form and substance reasonably satisfactory to the Collateral
Agent, duly executed by the Company and the depositary bank in which such
account is maintained.

(v)            Upon (x) the receipt of both (A) any Conversion Notice hereunder
executed by the Holder in which all, or any part, of the Principal to be
converted includes any Restricted Principal and (B) written confirmation by the
Holder that the shares of Common Stock issued pursuant to such Conversion Notice
have been properly delivered in accordance with Section 3(c)(in each case, as
adjusted, if applicable, to reflect the withdrawal of any Conversion Notice, in
whole or in part, by the Holder, whether pursuant to Section 3(c)(ii) or
otherwise) or (y) a notice by the Holder electing to effect a release of any
Restricted Principal to the Company, the Collateral Agent shall, as soon as
commercially practicable, but in no event later than two (2) Trading Days
thereafter, cause a cash amount equal to such applicable Restricted Principal to
be released from the Master Restricted Account and deposited into an Operating
Account selected in writing by the Company on or prior to such date (each a
“Control Account Release”); provided, that if the Company fails to select an
Operating Account in a writing delivered to the Collateral Agent on or prior to
such second Trading Day, the Collateral Agent shall effect such Control Account
Release as soon as commercially practicable after receipt of such Operating
Account election from the Company..

(n)            Transactions with Affiliates. The Company shall not, nor shall it
permit any of its Subsidiaries to, enter into, renew, extend or be a party to,
any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any affiliate,
except in the ordinary course of business in a manner and to an extent
consistent with past practice and necessary or desirable for the prudent
operation of its business, for fair consideration and on terms no less favorable
to it or its Subsidiaries than would be obtainable in a comparable arm’s length
transaction with a Person that is not an affiliate thereof.

(o)            Restricted Issuances. The Company shall not, directly or
indirectly, without the prior written consent of the holders of a majority in
aggregate principal amount of the Notes then outstanding, (i) issue any Notes
(other than as contemplated by the Securities Purchase Agreement and the Notes)
or (ii) issue any other securities that would cause a breach or default under
the Notes or the Warrants.

(p)            New Subsidiaries. Simultaneously with the acquisition or
formation of each New Subsidiary, the Company shall cause such New Subsidiary to
execute, and deliver to each holder of Notes, all Security Documents (as defined
in the Securities Purchase Agreement) and Guaranties (as defined in the
Securities Purchase Agreement) as requested by the Collateral Agent. The Company
shall also deliver to the Collateral Agent an opinion of counsel to such New
Subsidiary that is reasonably satisfactory to the Collateral Agent covering such
legal matters with respect to such New Subsidiary becoming a guarantor of the
Company’s obligations, executing and delivering the Security Document and the
Guaranties and any other matters that the Collateral Agent may reasonably
request. The Company shall deliver, or cause the applicable Subsidiary to
deliver to the Collateral Agent, each of the physical stock certificates of such
New Subsidiary, along with undated stock powers for each such certificates,
executed in blank (or, if any such shares of capital stock are uncertificated,
confirmation and evidence reasonably satisfactory to the Collateral Agent that
the security interest in such uncertificated securities has been transferred to
and perfected by the Collateral Agent, in accordance with Sections 8-313, 8-321
and 9-115 of the Code or any other similar or local or foreign law that may be
applicable).

(q)            Change in Collateral; Collateral Records. The Company shall (i)
give the Collateral Agent not less than thirty (30) days’ prior written notice
of any change in the location of any Collateral (as defined in the Security
Documents), other than to locations set forth in the Perfection Certificate (as
defined in the Securities Purchase Agreement) hereto and with respect to which
the Collateral Agent has filed financing statements and otherwise fully
perfected its Liens thereon, (ii) advise the Collateral Agent promptly, in
sufficient detail, of any material adverse change relating to the type, quantity
or quality of the Collateral or the Lien granted thereon and (iii) execute and
deliver, and cause each of its Subsidiaries to execute and deliver, to the
Collateral Agent for the benefit of the Holder and holders of the Other Notes
from time to time, solely for the Collateral Agent’s convenience in maintaining
a record of Collateral, such written statements and schedules as the Collateral
Agent may reasonably require, designating, identifying or describing the
Collateral.

(r)             Independent Investigation. At the request of the Required
Holders (as defined in the Securities Purchase Agreement), which may be
requested no more than once in any twelve month period, the Company shall hire
an independent, reputable investment bank selected by the Company and approved
by the Holder to investigate as to whether any breach of this Section 13 has
occurred (the “Independent Investigator”). If the Independent Investigator
determines that such breach of this Section 13 has occurred, the Independent
Investigator shall notify the Company of such breach and the Company shall
deliver written notice to the Buyers of such breach. In connection with such
investigation, the Independent Investigator may, during normal business hours,
inspect all contracts, books, records, personnel, offices and other facilities
and properties of the Company and its Subsidiaries and, to the extent available
to the Company after the Company uses reasonable efforts to obtain them, the
records of its legal advisors and accountants (including the accountants’ work
papers) and any books of account, records, reports and other papers not
contractually required of the Company to be confidential or secret, or subject
to attorney-client or other evidentiary privilege, and the Independent
Investigator may make such copies and inspections thereof as the Independent
Investigator may reasonably request. The Company shall furnish the Independent
Investigator with such financial and operating data and other information with
respect to the business and properties of the Company as the Independent
Investigator may reasonably request. The Company shall permit the Independent
Investigator to discuss the affairs, finances and accounts of the Company with,
and to make proposals and furnish advice with respect thereto to, the Company’s
officers, directors, key employees and independent public accountants or any of
them (and by this provision the Company authorizes said accountants to discuss
with such Independent Investigator the finances and affairs of the Company and
any Subsidiaries), all at such reasonable times, upon reasonable notice, and as
often as may be reasonably requested. The above notwithstanding, the Company
shall only be responsible for the fees of the Independent Investigator if an
Event of Default has occurred.

14.            SECURITY. This Note and the Other Notes are secured to the extent
and in the manner set forth in the Transaction Documents (including, without
limitation, the Security Agreement, the other Security Documents and the
Guaranties).

15.            PARTICIPATION. In addition to any adjustments pursuant to Section
7, the Holder, as the holder of this Note, shall be entitled to receive such
dividends paid and distributions made to the holders of Common Stock to the same
extent as if the Holder had converted this Note into Common Stock (without
regard to any limitations on conversion herein or elsewhere) and had held such
shares of Common Stock on the record date for such dividends and distributions.
Payments under the preceding sentence shall be made concurrently with the
dividend or distribution to the holders of Common Stock (provided, however, to
the extent that the Holder’s right to participate in any such dividend or
distribution would result in the Holder exceeding the Maximum Percentage, then
the Holder shall not be entitled to participate in such dividend or distribution
to such extent (or the beneficial ownership of any such shares of Common Stock
as a result of such dividend or distribution to such extent) and such dividend
or distribution to such extent shall be held in abeyance for the benefit of the
Holder until such time, if ever, as its right thereto would not result in the
Holder exceeding the Maximum Percentage).

16.            AMENDING THE TERMS OF THIS NOTE. The prior written consent of the
Holder shall be required for any change or amendment to this Note. No
consideration shall be offered or paid to the Holder to amend or consent to a
waiver or modification of any provision of this Note unless the same
consideration is also offered to all of the holders of the Other Notes. The
Holder shall be entitled, at its option, to the benefit of any amendment to any
of the Other Notes.

17.            TRANSFER. This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by the
Holder without the consent of the Company, subject only to the provisions of
Section 2(g) of the Securities Purchase Agreement.

18.              REISSUANCE OF THIS NOTE.

(a)             Transfer. If this Note is to be transferred, the Holder shall
surrender this Note to the Company, whereupon the Company will forthwith issue
and deliver upon the order of the Holder a new Note (in accordance with Section
18(d)), registered as the Holder may request, representing the outstanding
Principal being transferred by the Holder and, if less than the entire
outstanding Principal is being transferred, a new Note (in accordance with
Section 18(d)) to the Holder representing the outstanding Principal not being
transferred. The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of Section 3(c)(iii)
following conversion or redemption of any portion of this Note, the outstanding
Principal represented by this Note may be less than the Principal stated on the
face of this Note.

(b)            Lost, Stolen or Mutilated Note. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 18(d))
representing the outstanding Principal.

(c)             Note Exchangeable for Different Denominations. This Note is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Note or Notes (in accordance with Section 18(d) and in
principal amounts of at least $1,000) representing in the aggregate the
outstanding Principal of this Note, and each such new Note will represent such
portion of such outstanding Principal as is designated by the Holder at the time
of such surrender.

(d)            Issuance of New Notes. Whenever the Company is required to issue
a new Note pursuant to the terms of this Note, such new Note (i) shall be of
like tenor with this Note, (ii) shall represent, as indicated on the face of
such new Note, the Principal remaining outstanding (or in the case of a new Note
being issued pursuant to Section 18(a) or Section 18(c), the Principal
designated by the Holder which, when added to the principal represented by the
other new Notes issued in connection with such issuance, does not exceed the
Principal remaining outstanding under this Note immediately prior to such
issuance of new Notes), (iii) shall have an issuance date, as indicated on the
face of such new Note, which is the same as the Issuance Date of this Note, (iv)
shall have the same rights and conditions as this Note, and (v) shall represent
accrued and unpaid Interest and Late Charges on the Principal and Interest of
this Note, from the Issuance Date.

19.            REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note and any of the other
Transaction Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder’s right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Note. The Company covenants to the
Holder that there shall be no characterization concerning this instrument other
than as expressly provided herein. Amounts set forth or provided for herein with
respect to payments, conversion and the like (and the computation thereof) shall
be the amounts to be received by the Holder and shall not, except as expressly
provided herein, be subject to any other obligation of the Company (or the
performance thereof). The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any such breach or any such threatened breach, without the necessity
of showing economic loss and without any bond or other security being required.
The Company shall provide all information and documentation to the Holder that
is requested by the Holder to enable the Holder to confirm the Company’s
compliance with the terms and conditions of this Note (including, without
limitation, compliance with Section 7).

20.            PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this
Note is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors’ rights and
involving a claim under this Note, then the Company shall pay the costs incurred
by the Holder for such collection, enforcement or action or in connection with
such bankruptcy, reorganization, receivership or other proceeding, including,
without limitation, attorneys’ fees and disbursements. The Company expressly
acknowledges and agrees that no amounts due under this Note shall be affected,
or limited, by the fact that the purchase price paid for this Note was less than
the original Principal amount hereof.

21.            CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
Person as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note. Terms used in this Note but defined in the other Transaction Documents
shall have the meanings ascribed to such terms on the Closing Date in such other
Transaction Documents unless otherwise consented to in writing by the Holder.

22.            FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. No waiver shall be effective unless it is
in writing and signed by an authorized representative of the waiving party.

23.            DISPUTE RESOLUTION. In the case of a dispute as to the
determination of the Conversion Price, the Closing Bid Price, the Closing Sale
Price or fair market value (as the case may be) or the arithmetic calculation of
the Conversion Rate, the Restricted Principal or the applicable Redemption Price
(as the case may be), the Company or the Holder (as the case may be) shall
submit the disputed determinations or arithmetic calculations (as the case may
be) via facsimile (i) within two (2) Business Days after receipt of the
applicable notice giving rise to such dispute to the Company or the Holder (as
the case may be) or (ii) if no notice gave rise to such dispute, at any time
after the Holder learned of the circumstances giving rise to such dispute
(including, without limitation, as to whether any issuance or sale or deemed
issuance or sale was an issuance or sale or deemed issuance or sale of Excluded
Securities). If the Holder and the Company are unable to agree upon such
determination or calculation within two (2) Business Days of such disputed
determination or arithmetic calculation (as the case may be) being submitted to
the Company or the Holder (as the case may be), then the Company shall, within
two (2) Business Days, submit via facsimile (a) the disputed determination of
the Conversion Price, the Closing Bid Price, the Closing Sale Price or fair
market value (as the case may be) to an independent, reputable investment bank
selected by the Holder that is reasonably acceptable to the Company or (b) the
disputed arithmetic calculation of the Conversion Rate, the Restricted Principal
or any Redemption Price (as the case may be) to an independent, outside
accountant selected by the Holder that is reasonably acceptable to the Company.
The Company shall cause the investment bank or the accountant (as the case may
be) to perform the determinations or calculations (as the case may be) and
notify the Company and the Holder of the results no later than ten (10) Business
Days from the time it receives such disputed determinations or calculations (as
the case may be). Such investment bank’s or accountant’s determination or
calculation (as the case may be) shall be binding upon all parties absent
demonstrable error and shall be at the expense of the Company if the resulting
determination by such investment bank or accountant, as applicable, either (x)
results in an adjustment that is at least 5% greater than the Company’s proposed
adjustment or (y) results in this Note being convertible into at least an
additional $10,000 of shares of Common Stock (as determined valuing each such
share of Common Stock then issuable upon conversion of this Note at the greatest
Closing Sale Price of a share of Common Stock during the period commencing on
the date of such Dilutive Issuance and ending on the close of business of the
Trading Day in which such investment bank or accountant, as applicable, has
delivered such determination to the Company and the Holder).

24.            NOTICES; CURRENCY; PAYMENTS.

(a)             Notices. Whenever notice is required to be given under this
Note, unless otherwise provided herein, such notice shall be given in accordance
with Section 9(f) of the Securities Purchase Agreement. The Company shall
provide the Holder with prompt written notice of all actions taken pursuant to
this Note, including in reasonable detail a description of such action and the
reason therefore. Without limiting the generality of the foregoing, the Company
will give written notice to the Holder (i) immediately upon any adjustment of
the Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least fifteen (15) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the Common Stock, (B) with respect to any
grant, issuances, or sales of any Options, Convertible Securities or rights to
purchase stock, warrants, securities or other property to holders of shares of
Common Stock or (C) for determining rights to vote with respect to any
Fundamental Transaction, dissolution or liquidation, provided in each case that
such information shall be made known to the public prior to or in conjunction
with such notice being provided to the Holder.

(b)            Currency. All dollar amounts referred to in this Note are in
United States Dollars (“U.S. Dollars”), and all amounts owing under this Note
shall be paid in U.S. Dollars. All amounts denominated in other currencies (if
any) shall be converted into the U.S. Dollar equivalent amount in accordance
with the Exchange Rate on the date of calculation. “Exchange Rate” means, in
relation to any amount of currency to be converted into U.S. Dollars pursuant to
this Note, the U.S. Dollar exchange rate as published in the Wall Street Journal
on the relevant date of calculation (it being understood and agreed that where
an amount is calculated with reference to, or over, a period of time, the date
of calculation shall be the final date of such period of time).

(c)             Payments. Whenever any payment of cash is to be made by the
Company to any Person pursuant to this Note, unless otherwise expressly set
forth herein, such payment shall be made in lawful money of the United States of
America by a certified check drawn on the account of the Company and sent via
overnight courier service to such Person at such address as previously provided
to the Company in writing (which address, in the case of each of the Buyers,
shall initially be as set forth on the Schedule of Buyers attached to the
Securities Purchase Agreement), provided that the Holder may elect to receive a
payment of cash via wire transfer of immediately available funds by providing
the Company with prior written notice setting out such request and the Holder’s
wire transfer instructions. Whenever any amount expressed to be due by the terms
of this Note is due on any day which is not a Business Day, the same shall
instead be due on the next succeeding day which is a Business Day. Any amount of
Principal or other amounts due under the Transaction Documents which is not paid
when due shall result in a late charge being incurred and payable by the Company
in an amount equal to interest on such amount at the rate of fourteen percent
(14%) per annum from the date such amount was due until the same is paid in full
(“Late Charge”).

25.            CANCELLATION. After all Principal, accrued Interest, Late Charges
and other amounts at any time owed on this Note have been paid in full, this
Note shall automatically be deemed canceled, shall be surrendered to the Company
for cancellation and shall not be reissued.

26.            WAIVER OF NOTICE. To the extent permitted by law, the Company
hereby irrevocably waives demand, notice, presentment, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note and the Securities Purchase Agreement.

27.            GOVERNING LAW. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. The Company hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. In the event that any provision
of this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Company
in any other jurisdiction to collect on the Company’s obligations to the Holder,
to realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court ruling in favor of the Holder. THE COMPANY AND
THE HOLDER HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED
HEREBY.

28.            JUDGMENT CURRENCY.

(a)             If for the purpose of obtaining or enforcing judgment against
the Company in any court in any jurisdiction it becomes necessary to convert
into any other currency (such other currency being hereinafter in this Section
28 referred to as the “Judgment Currency”) an amount due in U.S. dollars under
this Note, the conversion shall be made at the Exchange Rate prevailing on the
Trading Day immediately preceding:

 

(i)              the date actual payment of the amount due, in the case of any
proceeding in the courts of New York or in the courts of any other jurisdiction
that will give effect to such conversion being made on such date: or

(ii)            the date on which the foreign court determines, in the case of
any proceeding in the courts of any other jurisdiction (the date as of which
such conversion is made pursuant to this Section 28(a)(ii) being hereinafter
referred to as the “Judgment Conversion Date”).

(b)            If in the case of any proceeding in the court of any jurisdiction
referred to in Section 28(a)(ii) above, there is a change in the Exchange Rate
prevailing between the Judgment Conversion Date and the date of actual payment
of the amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of US dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date.

(c)             Any amount due from the Company under this provision shall be
due as a separate debt and shall not be affected by judgment being obtained for
any other amounts due under or in respect of this Note.

29.            MAXIMUM PAYMENTS. Without limiting Section 9(d) of the Securities
Purchase Agreement, nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Company to the Holder and thus refunded to the Company.

30.            CERTAIN DEFINITIONS. For purposes of this Note, the following
terms shall have the following meanings:

(a)             “Adjustment Right” means any right granted with respect to any
securities issued in connection with, or with respect to, any issuance or sale
(or deemed issuance or sale in accordance with Section 7) of shares of Common
Stock (other than rights of the type described in Sections 6 or 15 hereof) that
could result in a decrease in the net consideration received by the Company in
connection with, or with respect to, such securities (including, without
limitation, any cash settlement rights, cash adjustment or other similar
rights).

(b)            “Alternate Conversion Price” means, with respect to any
Conversion Date with respect to a Holder Alternate Conversion, the lower of (i)
the Conversion Price then in effect and (ii) 85% of the quotient of (x) the sum
of the daily VWAP of each Trading Day during the twenty (20) consecutive Trading
Day period ending on the Trading Day immediately prior to the Conversion Date
with respect to such Holder Alternate Conversion, divided by (y) twenty (20)
(such period, the “Alternate Conversion Price Measuring Period”). All such
determinations to be appropriately adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
during such Alternate Conversion Price Measuring Period.

(c)             “Approved Stock Plan” means any employee benefit plan which has
been approved by the board of directors of the Company prior to or subsequent to
the date hereof pursuant to which shares of Common Stock and standard options to
purchase Common Stock may be issued to any employee, officer or director for
services provided to the Company in their capacity as such.

(d)            “Bankruptcy Proceeding” means, with respect to any Person, (i)
the occurrence of a voluntary case or proceeding under any applicable federal,
state or foreign bankruptcy, insolvency, reorganization or other similar law or
of any other case or proceeding to be adjudicated a bankrupt or insolvent, or
the consent by it to the entry of a decree, order, judgment or other similar
document in respect of such Person in an involuntary case or proceeding under
any applicable federal, state or foreign bankruptcy, insolvency, reorganization
or other similar law or to the commencement of any bankruptcy or insolvency case
or proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal, state or foreign
law, or the consent by it to the filing of such petition or to the appointment
of or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of such Person or of any substantial part
of its property, or the making by it of an assignment for the benefit of
creditors, or the execution of a composition of debts, or the occurrence of any
other similar federal, state or foreign proceeding, or the admission by it in
writing of its inability to pay its debts generally as they become due, the
taking of corporate action by such Person in furtherance of any such action or
the taking of any action by any Person to commence a UCC foreclosure sale or any
other similar action under federal, state or foreign law or (ii) the entry by a
court of (A) a decree, order, judgment or other similar document in respect of
such Person of a voluntary or involuntary case or proceeding under any
applicable federal, state or foreign bankruptcy, insolvency, reorganization or
other similar law or (B) a decree, order, judgment or other similar document
adjudging such Person as bankrupt or insolvent, or approving as properly filed a
petition seeking liquidation, reorganization, arrangement, adjustment or
composition of or in respect of such Person under any applicable federal, state
or foreign law or (C) a decree, order, judgment or other similar document
appointing a custodian, receiver, liquidator, assignee, trustee, sequestrator or
other similar official of such Person or of any substantial part of its
property, or ordering the winding up or liquidation of its affairs, and the
continuance of any such decree, order, judgment or other similar document or any
such other decree, order, judgment or other similar document unstayed and in
effect for a period of thirty (30) consecutive days.

(e)             “Black Scholes Consideration Value” means the value of the
applicable Option, Convertible Security or Adjustment Right (as the case may be)
as of the date of issuance thereof calculated using the Black Scholes Option
Pricing Model obtained from the “OV” function on Bloomberg utilizing (i) an
underlying price per share equal to the Closing Sale Price of the Common Stock
on the Trading Day immediately preceding the public announcement of the
execution of definitive documents with respect to the issuance of such Option,
Convertible Security or Adjustment Right (as the case may be), (ii) a risk-free
interest rate corresponding to the U.S. Treasury rate for a period equal to the
remaining term of such Option, Convertible Security or Adjustment Right (as the
case may be) as of the date of issuance of such Option, Convertible Security or
Adjustment Right (as the case may be), (iii) a zero cost of borrow and (iv) an
expected volatility equal to the greater of 100% and the 100 day volatility
obtained from the HVT function on Bloomberg (determined utilizing a 365 day
annualization factor) as of the Trading Day immediately following the date of
issuance of such Option, Convertible Security or Adjustment Right (as the case
may be).

(f)             “Bloomberg” means Bloomberg, L.P.

(g)            “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.

(h)            “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price
(as the case may be) then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the “pink sheets” by OTC
Markets Group Inc. (formerly Pink Sheets LLC). If the Closing Bid Price or the
Closing Sale Price cannot be calculated for a security on a particular date on
any of the foregoing bases, the Closing Bid Price or the Closing Sale Price (as
the case may be) of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved in accordance with the procedures in Section 23. All
such determinations shall be appropriately adjusted for any stock dividend,
stock split, stock combination or other similar transaction during such period.

(i)              “Closing Date” shall have the meaning set forth in the
Securities Purchase Agreement, which date is the date the Company initially
issued Notes pursuant to the terms of the Securities Purchase Agreement.

(j)              “Code” means the Uniform Commercial Code as in effect from time
to time in the State of New York.

(k)            “Common Stock” means (i) the Company’s shares of common stock,
$0.001 par value per share, and (ii) any capital stock into which such common
stock shall have been changed or any share capital resulting from a
reclassification of such common stock.

(l)              “Controlled Account” has the meaning set forth in Section
13(m)(i).

(m)          “Control Account Release” has the meaning set forth in Section
13(m)(iii)

 

(n)            “Convertible Securities” means any stock or other security (other
than Options) that is at any time and under any circumstances, directly or
indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.

(o)            “Current Subsidiary” means any Person in which the Company on the
Subscription Date, directly or indirectly, (i) owns 25% or more of the
outstanding capital stock or equity or similar interest of such Person or (ii)
controls or operates all or any part of the business, operations or
administration of such Person, and all of the foregoing, collectively, “Current
Subsidiaries.”

(p)            “Effective Date” means such date the applicable Registration
Statement filed pursuant to the Registration Rights Agreement shall be effective
and the prospectus contained therein shall be available for the resale by the
Holder of all of the Registrable Securities (which, solely for clarification
purposes, includes at least 100% of all shares of Common Stock issuable upon
conversion of the Notes and upon exercise of the Warrants (without regard for
any limitations on conversion, issuance or exercise set forth therein) in
accordance with the terms of the Registration Rights Agreement).

(q)            “Eligible Market” means The New York Stock Exchange, The New York
Stock Exchange, the NYSE MKT, the Nasdaq Global Select Market, the Nasdaq Global
Market, the Nasdaq Capital Market or the Principal Market.

(r)             “Equity Value Redemption Premium” means 120%.

(s)             “Excluded Securities” means any (i) shares of Common Stock or
standard options to purchase Common Stock issued to directors, officers or
employees of the Company in their capacity as such pursuant to an Approved Stock
Plan (as defined below), provided that (A) all such issuances (taking into
account the shares of Common Stock issuable upon exercise of such options) after
the date hereof pursuant to this clause (i) do not, in the aggregate, exceed
more than 5% of the Common Stock issued and outstanding immediately prior to the
date hereof and (B) the exercise price of any such options is not lowered, none
of such options are amended to increase the number of shares issuable thereunder
and none of the terms or conditions of any such options are otherwise materially
changed in any manner that adversely affects any of the Buyers; (ii) shares of
Common Stock issued upon the conversion or exercise of Convertible Securities
(other than standard options to purchase Common Stock issued pursuant to an
Approved Stock Plan that are covered by clause (i) above) issued prior to the
date hereof, provided that the conversion price of any such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Stock Plan that are covered by clause (i) above) is not lowered,
none of such Convertible Securities (other than standard options to purchase
Common Stock issued pursuant to an Approved Stock Plan that are covered by
clause (i) above) are amended to increase the number of shares issuable
thereunder and none of the terms or conditions of any such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Stock Plan that are covered by clause (i) above) are otherwise
materially changed in any manner that adversely affects any of the Buyers; (iii)
the shares of Common Stock issuable upon conversion of the Notes, (iv) the
shares of Common Stock issuable upon exercise of the Warrants and (v) in
connection with strategic alliances, acquisitions, mergers, and strategic
partnerships, provided, that (A) the primary purpose of such issuance is not to
raise capital as determined in good faith by the Company’s board of directors,
(B) the purchaser or acquirer of the securities in such issuance solely consists
of either (x) the actual participants in such strategic alliance or strategic
partnership, (y) the actual owners of such assets or securities acquired in such
acquisition or merger or (z) the stockholders, partners or members of the
foregoing Persons and (C) number or amount of securities issued to such Person
by the Company shall not be disproportionate to either (x) the fair market value
of such Person’s actual contribution to such strategic alliance or strategic
partnership or (y) the proportional ownership of such assets or securities to be
acquired by the Company, as applicable.

(t)              “Fundamental Transaction” means that (i) the Company or any of
its Subsidiaries shall, directly or indirectly, in one or more related
transactions, (1) consolidate or merge with or into (whether or not the Company
or any of its Subsidiaries is the surviving corporation) any other Person, or
(2) sell, lease, license, assign, transfer, convey or otherwise dispose of all
or substantially all of its respective properties or assets to any other Person,
or (3) allow any other Person to make a purchase, tender or exchange offer that
is accepted by the holders of more than 50% of the outstanding shares of Voting
Stock of the Company (not including any shares of Voting Stock of the Company
held by the Person or Persons making or party to, or associated or affiliated
with the Persons making or party to, such purchase, tender or exchange offer),
or (4) consummate a stock or share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with any other Person whereby such other
Person acquires more than 50% of the outstanding shares of Voting Stock of the
Company (not including any shares of Voting Stock of the Company held by the
other Person or other Persons making or party to, or associated or affiliated
with the other Persons making or party to, such stock or share purchase
agreement or other business combination), or (5) (I) reorganize, recapitalize or
reclassify the Common Stock, (II) effect or consummate a stock combination,
reverse stock split or other similar transaction involving the Common Stock or
(III) make any public announcement or disclosure with respect to any stock
combination, reverse stock split or other similar transaction involving the
Common Stock (including, without limitation, any public announcement or
disclosure of (x) any potential, possible or actual stock combination, reverse
stock split or other similar transaction involving the Common Stock or (y) board
or stockholder approval thereof, or the intention of the Company to seek board
or stockholder approval of any stock combination, reverse stock split or other
similar transaction involving the Common Stock), or (ii) any “person” or “group”
(as these terms are used for purposes of Sections 13(d) and 14(d) of the 1934
Act and the rules and regulations promulgated thereunder) is or shall become the
“beneficial owner” (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, of 50% of the aggregate ordinary voting power represented by issued
and outstanding Voting Stock of the Company.

(u)            “Fundamental Transaction Redemption Premium” means 120%.

(v)            “GAAP” means United States generally accepted accounting
principles, consistently applied.

(w)           “Holder Pro Rata Amount” means a fraction (i) the numerator of
which is the original Principal amount of this Note on the Closing Date and (ii)
the denominator of which is the aggregate original principal amount of all Notes
issued to the initial purchasers pursuant to the Securities Purchase Agreement
on the Closing Date.

(x)            “Interest Rate” means four percent (4%) per annum, subject to
adjustment as set forth in Section 2.

(y)            “Lockbox Balance” means, as of any given time, the cash balance
then held in the Master Restricted Account.

(z)             “Master Restricted Account” means account number [ ] at [ ], or
such other account as may be directed by the Collateral Agent, from time to
time.

(aa)          “Maturity Date” shall mean March __, 2016; provided, however, the
Maturity Date may be extended at the option of the Holder (i) in the event that,
and for so long as, an Event of Default shall have occurred and be continuing or
any event shall have occurred and be continuing that with the passage of time
and the failure to cure would result in an Event of Default or (ii) through the
date that is twenty (20) Business Days after the consummation of a Fundamental
Transaction in the event that a Fundamental Transaction is publicly announced or
a Fundamental Transaction Notice is delivered prior to the Maturity Date,
provided further that if a Holder elects to convert some or all of this Note
pursuant to Section 3 hereof, and the Conversion Amount would be limited
pursuant to Section 3(d) hereunder, the Maturity Date shall automatically be
extended until such time as such provision shall not limit the conversion of
this Note.

(bb)         “New Subsidiary” means, as of any date of determination, any Person
in which the Company after the Subscription Date, directly or indirectly, (i)
owns or acquires any of the outstanding capital stock or holds any equity or
similar interest of such Person or (ii) controls or operates all or any part of
the business, operations or administration of such Person, and all of the
foregoing, collectively, “New Subsidiaries.”

(cc)          “Options” means any rights, warrants or options to subscribe for
or purchase shares of Common Stock or Convertible Securities.

(dd)         “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.

(ee)          “Permitted Indebtedness” means (i) Indebtedness evidenced by this
Note and the Other Notes, (ii) Indebtedness described on Schedule 30(e) attached
hereto and (iii) Indebtedness secured by Permitted Liens described in clauses
(iv) and (v) of the definition of Permitted Liens, in an aggregate amount not to
exceed $100,000.

(ff)           “Permitted Liens” means (i) any Lien for taxes not yet due or
delinquent or being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP, (ii) any
statutory Lien arising in the ordinary course of business by operation of law
with respect to a liability that is not yet due or delinquent, (iii) any Lien
created by operation of law, such as materialmen’s liens, mechanics’ liens and
other similar liens, arising in the ordinary course of business with respect to
a liability that is not yet due or delinquent or that are being contested in
good faith by appropriate proceedings, (iv) Liens (A) upon or in any equipment
acquired or held by the Company or any of its Subsidiaries to secure the
purchase price of such equipment or indebtedness incurred solely for the purpose
of financing the acquisition or lease of such equipment, or (B) existing on such
equipment at the time of its acquisition, provided that the Lien is confined
solely to the property so acquired and improvements thereon, and the proceeds of
such equipment, (v) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in clause
(iv) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness being extended, renewed or refinanced does not increase, and
(vi) Liens securing the Company’s obligations under the Notes.

(gg)         “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or a government or any department or agency
thereof.

(hh)         “Principal Market” means the OTC Bulletin Board.

(ii)            “Quarter” means each of: (i) the period beginning on and
including January 1 and ending on and including March 31; (ii) the period
beginning on and including April 1 and ending on and including June 30; (iii)
the period beginning on and including July 1 and ending on and including
September 30; and (iv) the period beginning on and including October 1 and
ending on and including December 31.

(jj)            “Redemption Notices” means, collectively, Event of Default
Redemption Notices, the Company Optional Redemption Notices, the Holder
Alternate Redemption Notices and the Fundamental Transaction Redemption Notices,
and each of the foregoing, individually, a “Redemption Notice.”

(kk)         “Redemption Premium” means (i) in the case of the Events of Default
described in Section 4(a)(other than Sections 4(a)(ix) through 4(a)(xi)), 120%
or (ii) in the case of the Events of Default described in Sections 4(a)(ix)
through 4(a)(xi), 100%.

(ll)            “Redemption Prices” means, collectively, Event of Default
Redemption Prices, the Fundamental Transaction Redemption Prices, the Company
Optional Redemption Prices, and the Holder Optional Redemption Prices and each
of the foregoing, individually, a “Redemption Price.”

(mm)     “Registration Rights Agreement” means that certain registration rights
agreement, dated as of the Closing Date, by and among the Company and the
initial holders of the Notes relating to, among other things, the registration
of the resale of the Common Stock issuable upon conversion of the Notes or
otherwise pursuant to the terms of the Notes and exercise of the Warrants, as
may be amended from time to time.

(nn)         “Restricted Principal” means, as of any given date, the difference
of (x) the aggregate initial Principal hereunder, less (y) the sum of all cash
amounts attributed to this Note released from the Master Restricted Account to
the Company (or at the Company’s direction) on or prior to such date.

(oo)         “SEC” means the United States Securities and Exchange Commission or
the successor thereto.

(pp)         “Securities Purchase Agreement” means that certain securities
purchase agreement, dated as of the Subscription Date, by and among the Company
and the initial holders of the Notes pursuant to which the Company issued the
Notes and Warrants, as may be amended from time to time.

(qq)         “Security Agreement” means that certain security agreement, dated
as of the Closing Date, by and among the Company, the Subsidiaries and the
initial holders of the Notes, as may be amended from time to time.

(rr)           “Subscription Date” means March __, 2013.

(ss)          “Subsidiaries” means, as of any date of determination,
collectively, all Current Subsidiaries and all New Subsidiaries, and each of the
foregoing, individually, a “Subsidiary.”

(tt)            “Successor Entity” means the Person (or, if so elected by the
Holder, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Holder, the
Parent Entity) with which such Fundamental Transaction shall have been entered
into.

(uu)         “Trading Day” means any day on which the Common Stock is traded on
the Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded, provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time) unless such day is otherwise designated
as a Trading Day in writing by the Holder.

(vv)         “Voting Stock” of a Person means capital stock of such Person of
the class or classes pursuant to which the holders thereof have the general
voting power to elect, or the general power to appoint, at least a majority of
the board of directors, managers, trustees or other similar governing body of
such Person (irrespective of whether or not at the time capital stock of any
other class or classes shall have or might have voting power by reason of the
happening of any contingency).

(ww)      “VWAP” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market (or, if
the Principal Market is not the principal trading market for such security, then
on the principal securities exchange or securities market on which such security
is then traded) during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg through its
“Volume at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York time, as
reported by Bloomberg, or, if no dollar volume-weighted average price is
reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the “pink sheets” by OTC Markets Group
Inc. (formerly Pink Sheets LLC). If the VWAP cannot be calculated for such
security on such date on any of the foregoing bases, the VWAP of such security
on such date shall be the fair market value as mutually determined by the
Company and the Holder. If the Company and the Holder are unable to agree upon
the fair market value of such security, then such dispute shall be resolved in
accordance with the procedures in Section 23. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination,
recapitalization or other similar transaction during such period.

(xx)         “Warrants” has the meaning ascribed to such term in the Securities
Purchase Agreement, and shall include all warrants issued in exchange therefor
or replacement thereof.

31.            DISCLOSURE. Upon receipt or delivery by the Company of any notice
in accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
non-public information relating to the Company or any of its Subsidiaries, the
Company shall within one (1) Business Day after any such receipt or delivery
publicly disclose such material, non-public information on a Current Report on
Form 8-K or otherwise. In the event that the Company believes that a notice
contains material, non-public information relating to the Company or any of its
Subsidiaries, the Company so shall indicate to such Holder contemporaneously
with delivery of such notice, and in the absence of any such indication, the
Holder shall be allowed to presume that all matters relating to such notice do
not constitute material, non-public information relating to the Company or its
Subsidiaries. Nothing contained in this Section 31 shall limit any obligations
of the Company, or any rights of the Holder, under Section 4(i) of the
Securities Purchase Agreement.

[signature page follows]

(1)

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

Worlds Inc.

 

By:_________________________________ Name: Thom Kidrin Title: CEO

 

(2)

 

 

EXHIBIT I

Worlds Inc.
CONVERSION NOTICE

Reference is made to the Series A Senior Secured Convertible Note (the “Note”)
issued to the undersigned by Worlds Inc., a Delaware corporation (the
“Company”). In accordance with and pursuant to the Note, the undersigned hereby
elects to convert the Conversion Amount (as defined in the Note) of the Note
indicated below into shares of Common Stock, $0.001 par value per share (the
“Common Stock”), of the Company, as of the date specified below. Capitalized
terms not defined herein shall have the meaning as set forth in the Note.

Date of Conversion:   Aggregate Principal to be converted:   Aggregate accrued
and unpaid Interest and accrued and unpaid Late Charges with respect to such
portion of the Aggregate Principal and such Aggregate Interest to be converted:
  AGGREGATE CONVERSION AMOUNT
TO BE CONVERTED:  

Check here if all or any portion of the aggregate Principal being converted
includes any Restricted Principal: [_]

Holder hereby authorizes the Company and Hudson Bay IP Opportuniti Master Fund
LP., in its capacity as Collateral Agent, to authorize the release of
$______________ from the Master Restricted Account, which equals the aggregate
Restricted Principal to be converted pursuant to this Conversion Notice,
immediately following the delivery of such shares of Common Stock to be issued
upon conversion hereof in accordance with the instructions set forth below.]

Please confirm the following information:

If after July 1, 2013, check here if Holder is electing to use the Alternate
Conversion Price: [_]

Conversion Price
(or Alternate Conversion Price, if applicable):   Number of shares of Common
Stock to be issued:  

Notwithstanding anything to the contrary contained herein, this Conversion
Notice shall constitute a representation by the Holder of the Note submitting
this Conversion Notice that, after giving effect to the conversion provided for
in this Conversion Notice, such Holder (together with its affiliates) will not
have beneficial ownership (together with the beneficial ownership of such
Person’s affiliates) of a number of shares of Common Stock which exceeds the
Maximum Percentage (as defined in the Note) of the total outstanding shares of
Common Stock of the Company as determined pursuant to the provisions of
Section 3(d) of the Note.

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

Issue to:           Facsimile Number:   Holder:   By:   Title:   Dated:  
Account Number:     (if electronic book entry transfer)   Transaction Code
Number:     (if electronic book entry transfer)                            

(3)

 

 

EXHIBIT II

 

ACKNOWLEDGMENT

The Company hereby acknowledges this Conversion Notice and hereby directs
_________________ to issue the above indicated number of shares of Common Stock
in accordance with the Transfer Agent Instructions dated _____________, 20__
from the Company and acknowledged and agreed to by ________________________.

 

Worlds Inc. By:_________________________________ Name: Thom Kidrin Title: CEO

 

(4)

 

 

EXHIBIT III

Worlds Inc.

HOLDER ALTERNATE REDEMPTION NOTICE

Reference is made to the Series A Senior Secured Convertible Note (the “Note”)
issued to the undersigned by Worlds Inc., a Delaware corporation (the
“Company”). In accordance with and pursuant to the Note, the undersigned hereby
elects to redeem the Conversion Amount (as defined in the Note) of the Note
indicated below in a Holder Alternate Redemption (as defined in the Note) as
specified below. Capitalized terms not defined herein shall have the meaning as
set forth in the Note.

Holder Alternate Redemption Date:   Aggregate Principal to be redeemed**:  
Aggregate accrued and unpaid Interest and accrued and unpaid Late Charges with
respect to such portion of the Aggregate Principal and such Aggregate Interest
to be redeemed:   AGGREGATE CONVERSION AMOUNT
TO BE REDEEMED:  

**May not exceed, together with any prior Holder Alternate Redemptions by the
Holder, an aggregate amount equal to the Holder’s Eligible Redemption Allocation
or be less than $25,000.

Please wire a cash amount, in U.S. dollars and immediately available funds to
the undersigned in accordance with the following wire instructions on or prior
to the Holder Alternate Redemption Date:

            Holder:   By:   Title:   Dated:                  